UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: DECEMBER 31, 2013 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: I’m pleased to send you the First Investors Life Cash Management Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 0.0%. The Fund maintained a $1.00 net asset value per share throughout the year. Yields on money-market funds and the instruments that they invest in have remained at record lows for the last few years. The Federal Reserve, which has had an extremely accommodative interest-rate policy since late 2008, has indicated a willingness to maintain extraordinarily low short-term interest rates until certain economic conditions improve. Market expectations vary on when this may occur, but it appears that the current policy will basically remain intact through 2014. Despite the returns that money-market funds currently offer, they remain a part of many investment strategies, as evidenced by the nearly 2.7 trillion dollars invested in this yield-challenged product. First Investors Management Company, Inc. (“FIMCO”), the Fund’s investment advisor, continued to absorb expenses of the Fund and waive management fees in an effort to avoid a negative yield to its shareholders — a strategy that FIMCO expects will be ongoing. As a result, the yield to shareholders should be at or near zero for the foreseeable future. Although money market funds in general are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net asset value of $1.00 per share. Money market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 Understanding Your Fund’s Expenses FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, July 1, 2013, and held for the entire six-month period ended December 31, 2013. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,000.00 $0.35 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.86 $0.36 * Expenses are equal to the annualized expense ratio of .07%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 3 Portfolio of Investments CASH MANAGEMENT FUND December 31, 2013 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—67.5% Federal Home Loan Bank: $200M 1/8/14 0.04 % $ 199,998 700M 1/15/14 0.07 699,981 575M 1/15/14 0.08 574,982 500M 1/17/14 0.14 499,969 390M 1/22/14 0.05 389,990 500M 1/29/14 0.05 499,981 1,000M 3/14/14 0.09 999,830 700M 4/4/14 0.11 699,801 500M 4/9/14 0.10 499,871 Freddie Mac: 476M 2/4/14 0.10 475,955 400M 2/11/14 0.09 399,959 250M 3/3/14 0.07 249,970 700M 3/20/14 0.09 699,863 500M 5/14/14 0.11 499,797 Total Value of U.S. Government Agency Obligations (cost $7,389,947) 7,389,947 CORPORATE NOTES—22.8% 500M Abbott Laboratories, 3/6/2014 (a) 0.09 499,920 500M Coca-Cola Co., 2/27/2014 (a) 0.19 499,849 500M General Electric Capital Corp., 3/12/2014 0.14 499,864 500M Google, Inc., 2/13/2014 (a) 0.07 499,958 500M PepsiCo, Inc., 1/6/2014 (a) 0.06 499,996 Total Value of Corporate Notes (cost $2,499,587) 2,499,587 VARIABLE AND FLOATING RATE NOTES—12.8% 500M Federal Farm Credit Bank, 3/18/2014 0.13 499,990 400M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.02 400,000 Valdez, Alaska Marine Terminal Rev.: 200M Exxon Pipeline Co. Project B 12/1/33 0.02 200,000 300M Exxon Pipeline Co. Project C 12/1/33 0.02 300,000 Total Value of Variable and Floating Rate Notes (cost $1,399,990) 1,399,990 4 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—12.8% $1,400M U.S. Treasury Bills, 3/13/2014 (cost $1,399,834) 0.06 % $ 1,399,834 Total Value of Investments (cost $12,689,358)** 115.9 % 12,689,358 Excess of Liabilities Over Other Assets (15.9 ) (1,737,198 ) Net Assets 100.0 % $10,952,160 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodcally; the rates shown are the rates in effect at December 31, 2013. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND December 31, 2013 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 7,389,947 $ — $ 7,389,947 Corporate Notes — 2,499,587 — 2,499,587 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 499,990 — 499,990 Municipal Bonds — 900,000 — 900,000 Short-Term U.S. Government Obligations — 1,399,834 — 1,399,834 Total Investments in Securities $ — $ 12,689,358 $ — $ 12,689,358 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 6 See notes to financial statements Portfolio Manager’s Letter EQUITY INCOME FUND Dear Investor: I’m pleased to send you the First Investors Life Equity Income Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 30.53%, including dividends of 38 cents per share. 2013 was the best return year for the S&P 500 since 1997, with U.S. equity markets outperforming all other asset classes. Consumer discretionary and health care were the top-performing sectors in the S&P 500, while telecom and utilities were the worst performing sectors. During the year we saw a dramatic move in ten-year Treasuries as the yield moved from a low of 1.63% in early May to a high of 3.03% in late December. This move had a negative effect on high-dividend yielding stocks as they sold off and failed to match the high returns of the rest of the market. As rates move closer to 3%, investors looking for yield can move back to fixed-income assets without the volatility of equities. With a balance of high-dividend growth names in the portfolio to offset our higher-yielding stocks, the fund was able to produce a return of 30.53% even though our style was generally out of favor with the markets. The Fund’s absolute performance was attributable to positive stock selection in the industrial, consumer discretionary and health-care sectors. In industrials, recent mega storms increased the need for reliable back-up power for both residential and commercial customers. This benefited companies like Generac, the leader in standby generators, which got a boost after Hurricane Sandy from consumers looking to protect themselves from future power outages. In the past year, the company’s sales grew almost 50%, with earnings growth even higher. Not only has Generac’s stock appreciated over 87% in the past year, but as a shareholder, the Fund received more than $5 per share in special dividends during the period. With standby generators becoming a necessity for homeowners, Generac’s outlook remains positive. As one of the Fund’s largest positions in industrials, Honeywell gives the Fund a way to participate in worldwide growth in emerging markets at a reasonable valuation. Its aerospace segment is seeing renewed growth with increased plane orders coming from emerging market countries. In automotive, governments are setting higher mandates for fuel efficiency and Honeywell’s turbo chargers are helping car manufacturers meet these stringent requirements. In the consumer discretionary sector, the Fund’s position in GNC Holdings has been riding a consumer wave of healthy living with its vitamin and supplement business, which continues to grow at a double-digit pace. Given its present level of product 7 Portfolio Manager’s Letter (continued) EQUITY INCOME FUND innovation and overseas growth, GNC should continue to outperform its peers. The stock was up over 77% in 2013. Delphi Automotive was up over 59% in 2013, as the rebound in North American auto sales coupled with the tremendous growth in cars on the road in China fueled strong revenue and earnings growth. The Fund purchased Delphi shortly after its IPO, and has been rewarded with price appreciation and dividend growth, both key measures that the Fund seeks in an investment. In health care, the Fund’s strong absolute performance benefited from the merger of Warner Chilcott, which was first purchased by the Fund after it announced a special dividend back in 2012. We purchased more stock after it became clear the company was going to be purchased by bigger rival, Actavis. Warner Chilcott had a 92% return for the Fund in 2013. On a relative basis, the Fund outperformed its benchmark in the consumer staples, materials and utilities sector. In consumer staples, Nu Skin, a direct seller of personal care and nutrition products, consistently beat earnings expectations on the back of its emerging market growth. Altria Group also had a strong year, with the company continuing to return cash to shareholders with a 5% dividend yield and a healthy stock buyback program. In materials, the Fund benefited from the strong performance of Rock-Tenn and International Paper, both big players in corrugated packaging. The industry has been consolidating over the past few years, and pricing has become better as inventory management has improved industry-wide. Earnings and cash flow have improved significantly for both companies as well, and shareholders have been rewarded with bigger dividends and share buybacks. Both the technology and financial sectors underperformed their peers on a relative basis. Notwithstanding that Google was a top performer in technology and one of the highest weighted stocks in the S&P 500 Index, because Google doesn’t pay a dividend (or plan to in the immediate future) the Fund did not own any. This caused our relative performance to suffer. Likewise, the Fund tends to avoid lower-quality financial stocks, which had a strong year. We like to invest in solid financial companies that have analyzable business models and return cash to shareholders. After the financial crisis, new regulations are making it much harder for companies to return cash to shareholders. As we look forward, we believe that dividend-paying stocks should be a focus for any investor. These stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970’s, 8 dividend-paying stocks have outperformed the S&P 500 Index. The Fund is therefore focused on finding those stocks that not only provide yield and stability but provide dividend growth and appreciation. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 9 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,134.10 $4.25 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.23 $4.02 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 10 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Equity Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Equity Income Fund beginning 12/31/03 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 11 Portfolio of Investments EQUITY INCOME FUND December 31, 2013 Shares Security Value COMMON STOCKS—95.1% Consumer Discretionary—11.9% 7,200 BorgWarner, Inc. $ 402,552 5,400 CBS Corporation – Class “B” 344,196 28,000 Comcast Corporation – Special Shares “A” 1,396,640 14,600 Delphi Automotive, PLC 877,898 25,400 * Extended Stay America, Inc. 667,004 28,800 Ford Motor Company 444,384 16,500 GNC Holdings, Inc. – Class “A” 964,425 8,200 Hanesbrands, Inc. 576,214 10,000 Harman International Industries, Inc. 818,500 7,700 Home Depot, Inc. 634,018 8,150 Lowe’s Companies, Inc. 403,833 7,600 McDonald’s Corporation 737,428 16,900 Newell Rubbermaid, Inc. 547,729 22,800 * Orient-Express Hotels, Ltd. – Class “A” 344,508 34,800 Regal Entertainment Group – Class “A” 676,860 4,600 Staples, Inc. 73,094 14,566 Time Warner, Inc. 1,015,542 2,600 Tupperware Brands Corporation 245,778 7,700 Walt Disney Company 588,280 11,758,883 Consumer Staples—10.5% 42,800 Altria Group, Inc. 1,643,092 10,100 Avon Products, Inc. 173,922 9,700 Beam, Inc. 660,182 11,750 Coca-Cola Company 485,392 10,700 ConAgra Foods, Inc. 360,590 16,750 CVS Caremark Corporation 1,198,797 4,600 Dr. Pepper Snapple Group, Inc. 224,112 4,800 Herbalife, Ltd. 377,760 4,200 Kimberly-Clark Corporation 438,732 14,366 Kraft Foods Group, Inc. 774,615 4,400 Nu Skin Enterprises, Inc. – Class “A” 608,168 7,100 PepsiCo, Inc. 588,874 13,200 Philip Morris International, Inc. 1,150,116 11,000 * Prestige Brands Holdings, Inc. 393,800 10,100 Procter & Gamble Company 822,241 5,300 Wal-Mart Stores, Inc. 417,057 10,317,450 12 Shares Security Value Energy—9.8% 14,350 Chevron Corporation $ 1,792,458 13,200 ConocoPhillips 932,580 11,200 Devon Energy Corporation 692,944 13,300 Ensco, PLC – Class “A” 760,494 10,500 ExxonMobil Corporation 1,062,600 18,500 Marathon Oil Corporation 653,050 5,000 Marathon Petroleum Corporation 458,650 5,400 National Oilwell Varco, Inc. 429,462 16,200 Noble Corporation, PLC 607,014 12,200 Occidental Petroleum Corporation 1,160,220 7,500 Royal Dutch Shell, PLC – Class “A” (ADR) 534,525 14,700 Seadrill, Ltd. 603,876 9,687,873 Financials—16.2% 9,600 ACE, Ltd. 993,888 5,400 American Express Company 489,942 2,900 Ameriprise Financial, Inc. 333,645 24,000 Armada Hoffler Properties, Inc. (REIT) 222,720 22,500 Berkshire Hills Bancorp, Inc. 613,575 24,000 * Brixmor Property Group, Inc. (REIT) 487,920 4,922 Chubb Corporation 475,613 15,600 Discover Financial Services 872,820 40,800 Financial Select Sector SPDR Fund (ETF) 891,888 16,800 FirstMerit Corporation 373,464 7,200 Invesco, Ltd. 262,080 5,500 iShares S&P U.S. Preferred Stock Index Fund (ETF) 202,565 34,200 JPMorgan Chase & Company 2,000,016 2,200 M&T Bank Corporation 256,124 13,500 MetLife, Inc. 727,920 25,900 Oritani Financial Corporation 415,695 9,700 PNC Financial Services Group, Inc. 752,526 13,100 Protective Life Corporation 663,646 25,500 Select Income REIT (REIT) 681,870 44,600 Sterling Bancorp 596,302 8,100 Travelers Companies, Inc. 733,374 17,000 U.S. Bancorp 686,800 20,100 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 370,845 38,000 Wells Fargo & Company 1,725,200 24,000 Westfield Financial, Inc. 179,040 16,009,478 13 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2013 Shares Security Value Health Care—12.6% 7,900 Abbott Laboratories $ 15,700 AbbVie, Inc. 829,117 5,920 * Actavis, PLC 994,560 6,500 Baxter International, Inc. 452,075 10,100 Covidien, PLC 687,810 12,350 GlaxoSmithKline, PLC (ADR) 659,367 20,800 Johnson & Johnson 1,905,072 3,960 McKesson Corporation 639,144 35,770 Merck & Company, Inc. 1,790,289 5,900 Novartis AG (ADR) 474,242 10,200 Omnicare, Inc. 615,672 65,585 Pfizer, Inc. 2,008,869 7,400 Thermo Fisher Scientific, Inc. 823,990 7,790 Zoetis, Inc. 254,655 12,437,669 Industrials—12.1% 7,050 3M Company 988,762 7,200 A.O. Smith Corporation 388,368 6,411 ADT Corporation 259,453 8,800 Altra Industrial Motion Corporation 301,136 7,200 Chicago Bridge & Iron Company NV – NY Shares 598,608 5,600 Dover Corporation 540,624 5,800 Eaton Corporation, PLC 441,496 7,500 G&K Services, Inc. – Class “A” 466,725 12,900 Generac Holdings, Inc. 730,656 3,100 General Dynamics Corporation 296,205 67,900 General Electric Company 1,903,237 13,500 Honeywell International, Inc. 1,233,495 9,250 ITT Corporation 401,635 6,789 Pentair, Ltd. 527,302 3,600 Snap-On, Inc. 394,272 4,400 * TAL International Group, Inc. 252,340 14,525 Tyco International, Ltd. 596,106 5,500 United Parcel Service, Inc. – Class “B” 577,940 9,000 United Technologies Corporation 1,024,200 11,922,560 Information Technology—10.3% 1,780 Apple, Inc. 998,776 3,800 Automatic Data Processing, Inc. 307,078 10,800 Avago Technologies, Ltd. 571,212 14 Shares Security Value Information Technology (continued) 55,900 Cisco Systems, Inc. $ 1,254,955 56,500 Intel Corporation 1,466,740 14,950 Intersil Corporation – Class “A” 171,476 24,500 Mentor Graphics Corporation 589,715 14,700 Methode Electronics, Inc. 502,593 18,900 Microchip Technology, Inc. 845,775 50,350 Microsoft Corporation 1,884,600 9,500 Oracle Corporation 363,470 10,100 QUALCOMM, Inc. 749,925 7,350 TE Connectivity, Ltd. 405,058 10,111,373 Materials—3.8% 2,600 Cytec Industries, Inc. 242,216 10,400 Dow Chemical Company 461,760 9,390 DuPont (E.I.) de Nemours & Company 610,068 13,950 Freeport-McMoRan Copper & Gold, Inc. 526,473 8,500 International Paper Company 416,755 10,100 LyondellBasell Industries NV – Class “A” 810,828 2,500 Rock-Tenn Company – Class “A” 262,525 3,200 Westlake Chemical Corporation 390,624 3,721,249 Telecommunication Services—3.3% 39,410 AT&T, Inc. 1,385,656 24,000 NTELOS Holdings Corporation 485,520 28,300 Verizon Communications, Inc. 1,390,662 3,261,838 Utilities—4.6% 17,700 American Electric Power Company, Inc. 827,298 5,900 Dominion Resources, Inc. 381,671 6,300 Duke Energy Corporation 434,763 6,400 NextEra Energy, Inc. 547,968 19,400 NiSource, Inc. 637,872 12,800 Portland General Electric Company 386,560 20,200 PPL Corporation 607,818 19,400 Vectren Corporation 688,700 4,512,650 Total Value of Common Stocks (cost $66,025,319) 93,741,023 15 Portfolio of Investments (continued) EQUITY INCOME FUND December 31, 2013 Shares or Principal Amount Security Value PREFERRED STOCKS—.4% Financials 11,400 Digital Realty Trust, Inc., Series G, 5.875%, 2049 (REIT) $206,910 9,000 Urstadt Biddle Properties, Inc., Series F, 7.125%, 2049 (REIT) 207,270 Total Value of Preferred Stocks (cost $507,929) 414,180 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.4% $ 2,000M Federal Home Loan Bank, 0.025%, 1/8/2014 1,999,990 1,400M Freddie Mac, 0.035%, 1/13/2014 1,399,984 Total Value of Short-Term U.S. Government Agency Obligations (cost $3,399,974) 3,399,974 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.0% 1,000M U.S. Treasury Bills, 0.019%, 2/20/2014 (cost $999,974) 999,974 Total Value of Investments (cost $70,933,196) 99.9 % 98,555,151 Other Assets, Less Liabilities .1 73,266 Net Assets 100.0 % $98,628,417 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 16 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 93,741,023 $ — $ — $ 93,741,023 Preferred Stocks 414,180 — — 414,180 Short-Term U.S. Government Agency Obligations — 3,399,974 — 3,399,974 Short-Term U.S. Government Obligations — 999,974 — 999,974 Total Investments in Securities* $ 94,155,203 $ 4,399,948 $ — $ 98,555,151 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 17 Portfolio Managers’ Letter FUND FOR INCOME Dear Investor: We’re pleased to send you the First Investors Life Fund For Income annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 6.88%, including dividends of 42 cents per share. This return, even fully net of fees and expenses, eclipsed that of the Fund’s market benchmark, the Bank of America Merrill Lynch High Yield Constrained BB/B Rated Index (JUC4). The High Yield Market During the first half of the year, U.S. corporate credit markets, led by high yield bonds, generated strong, positive performance despite headwinds like the looming U.S. fiscal cliff, the Cyprus bank crisis and the Italian elections. Starting in late May, however, actions of the U.S. Federal Reserve (“the Fed”) started having a big impact on corporate credit markets that would persist into the back end of the year. In late May/early June the Fed issued statements about a potential reduction in quantitative easing (“QE”) that resulted in a sell-off of global fixed-income. The global credit markets then rebounded strongly in July, when investors turned back to riskier investments in search of yield. Markets once again dipped in August as investors feared a potential reduction of QE on the back of increasingly strong economic data, but quickly surged ahead in September and October after the Fed made clear that distractions such as the U.S. government debt ceiling talks would keep QE flowing in the near term. Comfortable with Fed assurances, investors particularly favored longer-duration bonds, which can be sensitive to interest-rate increases. November saw high yield returns stay positive, but on a more muted trajectory through December. A traditionally quiet new issue market near year-end meant that strong demand for bonds, in the absence of new issues, translated into modestly higher prices for the market at large. The Portfolio 2013 marked an unusual year for U.S. high yield bonds as the market delivered a return within 100 bps (or 1.00%) of the average high yield bond coupon. More typically, the market either widely underperforms or outperforms the coupon rate after accounting for price changes of the bonds. But even in this “coupon-clipping” year, credit selection mattered. The Fund derived its outperformance of similarly-rated credit markets largely from outperformance among credits in the BB credit rating spectrum. From an industry perspective, outperformance was concentrated in energy, wireless telecommunications, chemicals, and utilities — all sectors in which the Fund’s high credit selectivity was rewarded with attractive outperformance. 18 Finally, in a year in which duration — also described as interest-rate sensitivity — mattered a great deal at short-lived inflection points, the Fund outperformed incrementally across every part of the duration spectrum. Outlook As we move into 2014, it behooves us to review the key trends of 2013. U.S. high yield generated an attractive, coupon-like return. New issuance in 2013 surpassed 2012’s record. As in the previous year, new issue proceeds were primarily used for lender-friendly refinancing of existing debt, pushing out the debt maturity wall beyond 2016. Corporate fundamentals remain strong and the default outlook remains benign given the limited refinancing risk facing most companies. Going forward, Fed policy and the future of quantitative easing should remain key drivers of rate movements and fixed-income performance in 2014. We anticipate increased volatility around economic releases and Federal Reserve statements, with downturns potentially representing attractive buying opportunities based on our positive view of credit fundamentals. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 19 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,057.19 $4.61 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.53 * Expenses are equal to the annualized expense ratio of .89%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 20 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Life Series Fund For Income and the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. The graph compares a $10,000 investment in the First Investors Life Series Fund For Income beginning 12/31/03 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of the high yield bonds in which the Fund primarily invests pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 21 Portfolio of Investments FUND FOR INCOME December 31, 2013 Principal Amount Security Value CORPORATE BONDS—87.4% Aerospace/Defense—.5% $ 475M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ 493,135 Automotive—3.5% American Axle & Manufacturing, Inc.: 300M 6.25%, 3/15/2021 320,250 250M 6.625%, 10/15/2022 264,375 300M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 319,125 General Motors Financial Co., Inc.: 75M 3.25%, 5/15/2018 (a) 75,188 25M 4.25%, 5/15/2023 (a) 23,844 450M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 460,125 375M Goodyear Tire & Rubber Co., 8.25%, 8/15/2020 420,938 200M Jaguar Land Rover Automotive, PLC, 8.125%, 5/15/2021 (a) 228,500 375M Oshkosh Corp., 8.5%, 3/1/2020 416,250 Schaeffler Finance BV: 400M 8.5%, 2/15/2019 (a) 452,000 325M 4.75%, 5/15/2021 (a) 325,813 3,306,408 Building Materials—1.9% Building Materials Corp.: 475M 6.875%, 8/15/2018 (a) 507,062 250M 7.5%, 3/15/2020 (a) 271,250 200M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 226,500 Cemex SAB de CV: 200M 9.5%, 6/15/2018 (a) 228,000 200M 5.875%, 3/25/2019 (a) 201,000 300M Texas Industries, Inc., 9.25%, 8/15/2020 335,625 1,769,437 Chemicals—1.8% 400M Ferro Corp., 7.875%, 8/15/2018 424,000 225M Huntsman International, LLC, 8.625%, 3/15/2020 250,031 150M LSB Industries, Inc., 7.75%, 8/1/2019 (a) 158,250 225M Orion Engineered Carbon Bondco GmbH, 9.625%, 6/15/2018 (a) 249,750 575M TPC Group, Inc., 8.75%, 12/15/2020 (a) 613,813 1,695,844 22 Principal Amount Security Value Consumer Non-Durables—3.3% $ 450M Hanesbrands, Inc., 6.375%, 12/15/2020 $ Levi Strauss & Co.: 350M 7.625%, 5/15/2020 385,875 375M 6.875%, 5/1/2022 414,375 142M Libbey Glass, Inc., 6.875%, 5/15/2020 154,070 325M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 359,531 Reynolds Group Issuer, Inc.: 400M 7.125%, 4/15/2019 428,000 475M 5.75%, 10/15/2020 486,875 Spectrum Brands Escrow Corp.: 250M 6.375%, 11/15/2020 (a) 267,500 125M 6.625%, 11/15/2022 (a) 133,281 3,123,382 Energy—15.1% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 54,875 175M 7%, 5/20/2022 190,750 Antero Resources Finance Corp.: 100M 6%, 12/1/2020 105,500 125M 5.375%, 11/1/2021 (a) 126,328 Atlas Pipeline Partners, LP: 350M 4.75%, 11/15/2021 (a) 322,000 525M 5.875%, 8/1/2023 (a) 502,687 Basic Energy Services, Inc.: 150M 7.75%, 2/15/2019 157,500 275M 7.75%, 10/15/2022 285,312 Berry Petroleum Co.: 90M 6.75%, 11/1/2020 93,825 300M 6.375%, 9/15/2022 306,750 Calumet Specialty Products Partners, LP: 325M 9.625%, 8/1/2020 366,437 75M 7.625%, 1/15/2022 (a) 75,937 Chesapeake Energy Corp.: 275M 7.25%, 12/15/2018 319,000 100M 6.625%, 8/15/2020 112,250 250M 6.875%, 11/15/2020 283,750 200M 5.75%, 3/15/2023 207,000 100M Concho Resources, Inc., 5.5%, 4/1/2023 103,500 23 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 Principal Amount Security Value Energy (continued) Consol Energy, Inc.: $ 125M 8%, 4/1/2017 $ 625M 8.25%, 4/1/2020 679,687 400M Crestwood Midstream Partners, LP, 6%, 12/15/2020 414,000 600M Eagle Rock Energy Partners, LP, 8.375%, 6/1/2019 657,000 375M El Paso Corp., 6.5%, 9/15/2020 403,996 350M Energy XXI Gulf Coast, Inc., 7.5%, 12/15/2021 (a) 366,625 415M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 434,712 175M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 (a) 184,625 450M Genesis Energy, LP, 7.875%, 12/15/2018 487,125 150M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 159,375 Kinder Morgan, Inc.: 100M 5%, 2/15/2021 (a) 98,999 225M 5.625%, 11/15/2023 (a) 218,978 Legacy Reserves, LP: 400M 8%, 12/1/2020 (a) 418,000 225M 6.625%, 12/1/2021 (a) 218,813 Linn Energy, LLC: 75M 6.5%, 5/15/2019 76,875 225M 7%, 11/1/2019 (a) 228,375 175M 8.625%, 4/15/2020 189,875 300M 7.75%, 2/1/2021 318,750 375M Memorial Production Partners, LP, 7.625%, 5/1/2021 (a) 387,188 Newfield Exploration Co.: 50M 7.125%, 5/15/2018 52,050 150M 5.75%, 1/30/2022 155,250 200M NuStar Logistics, LP, 6.75%, 2/1/2021 207,383 Offshore Group Investment, Ltd.: 250M 7.5%, 11/1/2019 273,125 150M 7.125%, 4/1/2023 153,750 225M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 227,250 Penn Virginia Resource Partners, LP: 275M 8.25%, 4/15/2018 292,875 104M 8.375%, 6/1/2020 115,180 200M PetroLogistics, LP, 6.25%, 4/1/2020 (a) 201,500 100M Plains Exploration & Production Co., 6.125%, 6/15/2019 109,432 400M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 410,000 250M RKI Exploration and Production, LLC, 8.5%, 8/1/2021 (a) 264,375 500M Sabine Pass Liquefaction, 6.25%, 3/15/2022 (a) 496,875 150M Samson Investment Co., 10.5%, 2/15/2020 (a) 164,250 275M SandRidge Energy, Inc., 7.5%, 2/15/2023 280,500 24 Principal Amount Security Value Energy (continued) SM Energy Co.: $ 75M 6.625%, 2/15/2019 $ 150M 6.5%, 11/15/2021 159,750 150M 6.5%, 1/1/2023 158,063 Suburban Propane Partners, LP: 274M 7.5%, 10/1/2018 295,235 57M 7.375%, 8/1/2021 62,415 75M Ultra Petroleum Corp., 5.75%, 12/15/2018 (a) 77,250 425M Unit Corp., 6.625%, 5/15/2021 450,500 14,375,657 Financials—4.0% Algeco Scotsman Global Finance, PLC: 200M 8.5%, 10/15/2018 (a) 217,500 200M 10.75%, 10/15/2019 (a) 212,000 Ally Financial, Inc.: 475M 6.25%, 12/1/2017 531,406 175M 4.75%, 9/10/2018 183,750 700M 8%, 3/15/2020 842,625 100M CNH Capital, LLC, 6.25%, 11/1/2016 110,875 International Lease Finance Corp.: 650M 8.75%, 3/15/2017 768,625 100M 6.25%, 5/15/2019 108,750 575M 8.25%, 12/15/2020 674,188 125M Nielsen Co. (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 127,188 3,776,907 Food/Beverage/Tobacco—1.3% 275M B&G Foods, Inc., 4.625%, 6/1/2021 264,687 400M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 410,000 100M Chiquita Brands International, Inc., 7.875%, 2/1/2021 (a) 108,500 250M Darling Escrow Corp., 5.375%, 1/15/2022 (a)(e) 252,187 225M JBS USA, LLC, 7.25%, 6/1/2021 (a) 235,125 1,270,499 Food/Drug—1.3% 375M BI-LO, LLC, 8.625%, 9/15/2018 (a) 393,750 475M NBTY, Inc., 9%, 10/1/2018 523,094 275M Tops Holding Corp., 8.875%, 12/15/2017 (a) 303,531 1,220,375 25 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 Principal Amount Security Value Forest Products/Containers—2.8% $ 400M Ardagh Packaging Finance, PLC, 7.375%, 10/15/2017 (a) $ Ball Corp.: 325M 7.375%, 9/1/2019 352,625 150M 4%, 11/15/2023 135,000 325M Clearwater Paper Corp., 7.125%, 11/1/2018 348,562 250M CROWN Americas, LLC, 4.5%, 1/15/2023 235,000 300M Greif, Inc., 7.75%, 8/1/2019 342,000 Sealed Air Corp.: 175M 8.125%, 9/15/2019 (a) 197,313 165M 8.375%, 9/15/2021 (a) 188,100 420M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 478,800 2,709,400 Gaming/Leisure—1.3% GLP Capital, LP: 25M 4.375%, 11/1/2018 (a) 25,625 150M 4.875%, 11/1/2020 (a) 150,375 150M 5.375%, 11/1/2023 (a) 148,125 175M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 (a) 181,891 100M Nai Entertainment Holdings, LLC, 5%, 8/1/2018 (a) 103,750 450M National CineMedia, LLC, 7.875%, 7/15/2021 497,250 175M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 171,500 1,278,516 Health Care—5.9% Aviv Healthcare Properties, LP: 115M 7.75%, 2/15/2019 124,200 100M 6%, 10/15/2021 (a) 102,250 425M Biomet, Inc., 6.5%, 8/1/2020 448,375 Community Health Systems, Inc.: 325M 5.125%, 8/15/2018 336,375 175M 8%, 11/15/2019 190,750 325M 7.125%, 7/15/2020 337,594 275M DaVita, Inc., 6.375%, 11/1/2018 289,266 200M Endo Finance Co., 5.75%, 1/15/2022 (a) 201,500 150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) 162,750 600M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (b)(c) — 26 Principal Amount Security Value Health Care (continued) HCA, Inc.: $ 75M 8%, 10/1/2018 $ 125M 8.5%, 4/15/2019 132,813 175M 6.5%, 2/15/2020 192,719 25M 7.25%, 9/15/2020 27,313 175M 6.25%, 2/15/2021 183,531 275M 7.75%, 5/15/2021 301,125 300M 7.5%, 2/15/2022 330,000 HealthSouth Corp.: 100M 8.125%, 2/15/2020 110,125 99M 7.75%, 9/15/2022 108,900 75M LifePoint Hospitals, Inc., 5.5%, 12/1/2021 (a) 75,469 450M Tenet Healthcare Corp., 6.75%, 2/1/2020 462,938 325M Universal Hospital Services, Inc., 7.625%, 8/15/2020 344,500 Valeant Pharmaceuticals International, Inc.: 200M 6.875%, 12/1/2018 (a) 215,000 500M 6.375%, 10/15/2020 (a) 529,375 175M 5.625%, 12/1/2021 (a) 176,313 150M WellCare Health Plans, Inc., 5.75%, 11/15/2020 154,125 5,626,087 Information Technology—3.3% Activision Blizzard, Inc.: 125M 5.625%, 9/15/2021 (a) 129,687 50M 6.125%, 9/15/2023 (a) 52,250 325M Advanced Micro Devices, Inc., 7.5%, 8/15/2022 316,875 Audatex North America, Inc.: 325M 6%, 6/15/2021 (a) 342,062 125M 6.125%, 11/1/2023 (a) 129,375 200M CyrusOne, LP, 6.375%, 11/15/2022 208,000 250M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 248,437 275M Equinix, Inc., 7%, 7/15/2021 301,469 425M Healthcare Technology Intermediate, Inc., 7.375%, 9/1/2018 (a) 444,125 300M IAC/InterActiveCorp, 4.875%, 11/30/2018 (a) 308,250 250M Lender Processing Services, Inc., 5.75%, 4/15/2023 260,000 325M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 349,375 3,089,905 27 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 Principal Amount Security Value Manufacturing—4.2% $ 200M Amsted Industries, 8.125%, 3/15/2018 (a) $ Bombardier, Inc.: 325M 7.5%, 3/15/2018 (a) 371,312 300M 7.75%, 3/15/2020 (a) 342,000 375M 6.125%, 1/15/2023 (a) 374,062 225M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 229,219 515M Case New Holland, Inc., 7.875%, 12/1/2017 610,275 325M Dematic SA, 7.75%, 12/15/2020 (a) 346,937 300M EDP Finance BV, 6%, 2/2/2018 (a) 322,800 275M H&E Equipment Services, Inc., 7%, 9/1/2022 301,125 Rexel SA: 675M 6.125%, 12/15/2019 (a) 708,750 200M 5.25%, 6/15/2020 (a) 202,000 4,019,730 Media-Broadcasting—2.2% 325M Allbritton Communication Co., 8%, 5/15/2018 345,312 Belo Corp.: 100M 7.75%, 6/1/2027 108,250 25M 7.25%, 9/15/2027 26,062 225M Block Communications, Inc., 7.25%, 2/1/2020 (a) 239,625 300M LIN Television Corp., 8.375%, 4/15/2018 318,000 425M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 456,875 Sinclair Television Group, Inc.: 250M 5.375%, 4/1/2021 247,500 125M 6.375%, 11/1/2021 (a) 130,000 Sirius XM Radio, Inc.: 125M 5.75%, 8/1/2021 (a) 126,875 100M 4.625%, 5/15/2023 (a) 90,750 2,089,249 Media-Cable TV—6.1% Cablevision Systems Corp.: 300M 8.625%, 9/15/2017 350,250 175M 7.75%, 4/15/2018 196,000 CCO Holdings, LLC: 250M 7%, 1/15/2019 264,062 175M 7.375%, 6/1/2020 190,312 75M 5.25%, 3/15/2021 (a) 72,000 100M 5.125%, 2/15/2023 93,250 425M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 437,750 28 Principal Amount Security Value Media-Cable TV (continued) Clear Channel Worldwide Holdings, Inc.: $ 25M 7.625%, 3/15/2020 Series “A” $ 125M 7.625%, 3/15/2020 Series “B” 132,031 150M 6.5%, 11/15/2022 Series “A” 152,812 325M 6.5%, 11/15/2022 Series “B” 333,531 DISH DBS Corp.: 700M 7.875%, 9/1/2019 803,250 125M 5%, 3/15/2023 117,187 150M Echostar DBS Corp., 7.125%, 2/1/2016 166,500 400M Gray Television, Inc., 7.5%, 10/1/2020 427,000 450M Harron Communications, LP, 9.125%, 4/1/2020 (a) 500,625 225M Midcontinent Communications Corp., 6.25%, 8/1/2021 (a) 227,813 400M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 432,000 Quebecor Media, Inc.: 251M 7.75%, 3/15/2016 254,765 25M 5.75%, 1/15/2023 24,313 575M UPC Holding BV, 9.875%, 4/15/2018 (a) 618,125 5,819,701 Media-Diversified—1.0% Gannett Company, Inc.: 200M 5.125%, 7/15/2020 (a) 203,500 225M 6.375%, 10/15/2023 (a) 233,438 475M Lamar Media Corp., 7.875%, 4/15/2018 502,906 939,844 Metals/Mining—7.7% 550M Alcoa, Inc., 6.15%, 8/15/2020 593,547 325M Aleris International, Inc., 7.875%, 11/1/2020 346,937 ArcelorMittal: 250M 6.125%, 6/1/2018 275,312 575M 10.35%, 6/1/2019 730,250 300M 6.75%, 2/25/2022 327,750 Arch Coal, Inc.: 50M 7%, 6/15/2019 40,000 325M 7.25%, 10/1/2020 255,125 325M 7.25%, 6/15/2021 250,250 FMG Resources (August 2006) Property, Ltd.: 125M 6%, 4/1/2017 (a) 133,438 475M 6.875%, 2/1/2018 (a) 501,125 200M 8.25%, 11/1/2019 (a) 225,250 50M 6.875%, 4/1/2022 (a) 54,750 29 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 Principal Amount Security Value Metals/Mining (continued) $ 600M JMC Steel Group, 8.25%, 3/15/2018 (a) $ 150M Kaiser Aluminum Corp., 8.25%, 6/1/2020 170,250 Novelis, Inc.: 825M 8.375%, 12/15/2017 882,234 175M 8.75%, 12/15/2020 195,563 Peabody Energy Corp.: 275M 6%, 11/15/2018 294,250 175M 6.5%, 9/15/2020 185,063 375M 6.25%, 11/15/2021 380,625 Steel Dynamics, Inc.: 175M 6.125%, 8/15/2019 190,313 100M 6.375%, 8/15/2022 108,500 United States Steel Corp.: 75M 7%, 2/1/2018 81,938 125M 7.375%, 4/1/2020 135,625 100M 7.5%, 3/15/2022 107,000 250M Wise Metals Group, LLC, 8.75%, 12/15/2018 (a) 264,375 7,336,970 Real Estate Investment Trusts—.3% 277M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 306,085 Retail-General Merchandise—2.6% 100M Chinos Intermediate Holdings A, Inc., 7.75%, 5/1/2019 (a) 102,500 375M Landry’s, Inc., 9.375%, 5/1/2020 (a) 410,625 400M Limited Brands, Inc., 8.5%, 6/15/2019 482,000 275M Michaels Stores, Inc., 7.75%, 11/1/2018 299,750 600M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 630,750 300M Party City Holdings, Inc., 8.875%, 8/1/2020 337,500 200M Sally Holdings, LLC, 6.875%, 11/15/2019 222,000 2,485,125 Services—4.6% ADT Corp.: 150M 6.25%, 10/15/2021 (a) 157,687 425M 3.5%, 7/15/2022 370,605 75M 4.125%, 6/15/2023 66,690 175M APX Group, Inc., 6.375%, 12/1/2019 178,500 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 428,500 175M CoreLogic, Inc., 7.25%, 6/1/2021 190,750 30 Principal Amount Security Value Services (continued) Covanta Holding Corp.: $ 100M 7.25%, 12/1/2020 $ 300M 6.375%, 10/1/2022 309,515 100M Geo Group, Inc., 5.875%, 1/15/2022 (a) 99,625 Iron Mountain, Inc.: 225M 7.75%, 10/1/2019 252,000 450M 5.75%, 8/15/2024 419,625 400M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 436,000 275M Monitronics International, Inc., 9.125%, 4/1/2020 292,875 PHH Corp.: 200M 7.375%, 9/1/2019 214,500 175M 6.375%, 8/15/2021 175,875 375M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 412,500 275M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 291,500 4,406,416 Telecommunications—6.0% CenturyLink, Inc.: 25M 5.625%, 4/1/2020 25,562 200M 5.8%, 3/15/2022 198,500 175M 6.75%, 12/1/2023 178,062 Citizens Communications Co.: 725M 7.125%, 3/15/2019 784,812 300M 9%, 8/15/2031 296,250 350M GCI, Inc., 8.625%, 11/15/2019 373,625 750M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 783,750 Intelsat Jackson Holdings SA: 350M 7.25%, 4/1/2019 379,750 150M 8.5%, 11/1/2019 164,250 250M 7.25%, 10/15/2020 274,688 100M PAETEC Holding Corp., 9.875%, 12/1/2018 112,250 Sprint Capital Corp.: 375M 6.9%, 5/1/2019 411,563 400M 6.875%, 11/15/2028 379,000 225M Telesat Canada, 6%, 5/15/2017 (a) 234,844 Wind Acquisition Finance SA: 200M 11.75%, 7/15/2017 (a) 213,000 200M 7.25%, 2/15/2018 (a) 211,500 31 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 Principal Amount Security Value Telecommunications (continued) Windstream Corp.: $ 225M 7.875%, 11/1/2017 $ 325M 7.75%, 10/15/2020 346,531 100M 6.375%, 8/1/2023 94,000 5,720,125 Transportation—1.2% Aircastle, Ltd.: 75M 4.625%, 12/15/2018 75,750 775M 6.25%, 12/1/2019 834,094 175M Navios Maritime Holdings, 8.125%, 2/15/2019 180,688 1,090,532 Utilities—2.4% AES Corp.: 125M 9.75%, 4/15/2016 147,812 100M 8%, 10/15/2017 118,000 100M 7.375%, 7/1/2021 113,250 Calpine Corp.: 38M 7.875%, 7/31/2020 (a) 41,800 312M 7.5%, 2/15/2021 (a) 342,030 275M Dynegy, Inc., 5.875%, 6/1/2023 (a) 261,250 144M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 157,658 400M InterGen NV, 7%, 6/30/2023 (a) 416,000 275M NRG Energy, Inc., 7.625%, 5/15/2019 292,188 398M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 425,860 2,315,848 Waste Management—.3% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 299,750 Wireless Communications—2.8% 200M Altice Financing SA, 6.5%, 1/15/2022 (a) 202,500 375M Intelsat Luxembourg SA, 8.125%, 6/1/2023 (a) 403,594 MetroPCS Wireless, Inc.: 200M 6.625%, 11/15/2020 212,750 450M 6.25%, 4/1/2021 (a) 468,563 450M 6.625%, 4/1/2023 (a) 466,313 32 Principal Amount Security Value Wireless Communications (continued) Sprint Nextel Corp.: $ 100M 9.125%, 3/1/2017 $ 175M 8.375%, 8/15/2017 203,438 300M 7%, 8/15/2020 326,250 225M 6%, 11/15/2022 220,500 2,621,908 Total Value of Corporate Bonds (cost $80,590,866) 83,186,835 LOAN PARTICIPATIONS—7.4% Chemicals—.4% 373M Axalta Coating Systems, Inc., 4.75%, 2/1/2020 (d) 375,502 Consumer Non-Durables—.1% 104M Sun Products Corp., 5.5%, 3/15/2020 (d) 98,582 Energy—.9% Drillships Financing Holding, Inc.: 224M 6%, 2/2/2021 (d) 230,048 274M 6%, 3/31/2021 (d) 281,170 125M Fieldwood Energy, LLC, 8.375%, 9/30/2020 (d) 127,906 225M Samson Investment Co., 5%, 9/25/2018 (d) 226,219 865,343 Financial—.4% 402M Ocwen Financial Corp., 5%, 1/31/2018 (d) 408,432 Food/Drug—1.3% 498M Albertson’s, LLC, 4.75%, 2/20/2016 (d) 500,298 Rite Aid Corp.: 180M 4.875%, 6/7/2021 (d) 183,195 250M 4.875%, 6/21/2021 (d) 254,438 Supervalu, Inc.: 298M 5%, 3/21/2019 (d) 300,914 40M 5%, 3/31/2019 (d) 40,026 1,278,871 Gaming/Leisure—.2% 224M Seminole Hard Rock Entertainment, Inc., 3.5%, 4/28/2020 (d) 224,341 33 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 Principal Amount Security Value Information Technology—1.0% $ 299M ARRIS Group, Inc., 3.5%, 2/7/2020 (d) $ 650M BMC Software Finance, Inc., 5%, 8/9/2020 (d) 653,656 951,957 Manufacturing—.9% 382M Apex Tool Group, LLC, 4.5%, 1/8/2020 (d) 384,788 464M Gardner Denver, Inc., 4.25%, 7/30/2020 (d) 464,233 849,021 Media-Diversified—.9% 150M Kasima, LLC , 3.25%, 5/14/2021 (d) 150,063 675M Tribune Co., 4%, 11/20/2020 (d)(e) 671,520 821,583 Metals/Mining—.6% 369M Arch Coal, Inc., 6.25%, 5/16/2018 (d) 364,530 170M Oxbow Carbon & Minerals, LLC, 8%, 1/18/2020 (d) 173,506 538,036 Retail-General Merchandise—.5% 149M Burger King Corp., 3.75%, 9/27/2019 (d) 149,106 299M General Nutrition Centers, Inc., 3.25%, 3/4/2019 (d) 299,131 448,237 Services—.2% Brickman Group Ltd., LLC: 85M 4%, 12/18/2020 (d)(e) 85,531 65M 7.5%, 12/17/2021 (d)(e) 66,609 152,140 Total Value of Loan Participations (cost $6,951,290) 7,012,045 34 Principal Amount or Shares Security Value PASS THROUGH CERTIFICATES—.2% Transportation $ 200M American Airlines, Series “B” PTT, 5.6%, 7/15/2020 (cost $200,000) (a) $202,000 COMMON STOCKS—.0% Telecommunications 5,970 * World Access, Inc. (cost $97,360) (b) — Total Value of Investments (cost $87,839,516) 95.0 % 90,400,880 Other Assets, Less Liabilities 5.0 4,787,441 Net Assets 100.0 % $95,188,321 * Non-income producing Summary of Abbreviations: PTT Pass Through Trust (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) Securities valued at fair value (see Note 1A). (c) In default as to principal and/or interest payment ( d) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at December 31, 2013. (e) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 35 Portfolio of Investments (continued) FUND FOR INCOME December 31, 2013 The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 83,186,835 $ — $ 83,186,835 Loan Participations — 7,012,045 — 7,012,045 Pass Through Certificates — 202,000 — 202,000 Common Stocks — Total Investments in Securities* $ — $ 90,400,880 $ — $ 90,400,880 * The Portfolio of Investments provides information on the industry categorization for corporate bonds, loan participations, pass through certificates and common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments Investments in Corporate in Common Bonds Stocks Total Balance, December 31, 2012 $ 375 $ — $ 375 Purchases — — — Sales — — — Change in unrealized appreciation (depreciation) (375) — (375) Realized gain (loss) — — — Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, December 31, 2013 $ — $ — $ — The following is a summary of Level 3 inputs by industry: Health Care $ — Telecommunications — $ — 36 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of December 31, 2013. Impact to Fair Value Valuation from December 31, Valuation Unobservable a Decrease 2013 Methodologies Input(s)(1) Range in Input(2) Corporate Bonds $ — Market Probability of 100% Increase Comparables Bankruptcy Common Stocks $ — Market Probability of 100% Increase Comparables Bankruptcy (1) In determining certain of these inputs, management evaluates a variety of factors including economic conditions, industry and market developments, market valuations of comparable companies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input. An increase to the unobservable input would have the opposite effect. See notes to financial statements 37 Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: We’re pleased to send you the First Investors Life Government Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was –2.47%, including dividends of 27 cents per share. For 2013, the broad bond market returned –2.2%, according to Bank of America Merrill Lynch, its worst year since 1994. The market’s performance resulted from a substantial increase in long-term interest rates from historically low levels caused by the Federal Reserve’s (the “Fed’s”) decision to begin to taper — or slow — its bond-buying program due to an improved economic outlook. In particular, the housing market rebounded strongly during the year and the U.S. unemployment rate fell from 7.9% to 6.7%. The benchmark ten-year Treasury-note yield rose from 1.76% to 3.03%, ending 2013 at its highest level in two-and-a-half years. In contrast, short-term interest rates remained very low due to the Fed’s commitment to maintain the federal funds rate close to zero. Consequently, the two-year Treasury-note yield moved from 0.25% to 0.38% year-over-year. Within the fixed-income market, lower-quality and shorter-maturity bonds tended to outperform higher-quality and longer-maturity bonds. In particular, corporate bond spreads tightened substantially during the year. This contributed to positive returns of 7.4% and 5.7% for high-yield bonds and floating rate securities, respectively. Tighter spreads also helped investment-grade corporate bonds offset part of the impact of higher interest rates, resulting in a return for the sector of –1.5%. In contrast, and reflecting the large move higher in interest rates, the broad Treasury market lost 3.4% and 10+ year Treasuries lost 12.4%. Mortgage-backed securities returned –1.4% as spreads widened in response to the Fed’s decision to taper its bond-buying program, including mortgage-backed bonds. Within the mortgage-backed securities market, 30-year Ginnie Mae mortgage-backed securities had total returns of –2.10% and 30-year Fannie Mae mortgage-backed securities returned –1.34%. Lower coupon agency mortgage-backed securities returned –3.5% as investors shunned them in favor of higher coupon mortgages, which were less sensitive to changes in interest rates. The Fund outperformed its benchmark, the Citigroup U.S. Government/Mortgage Index, after adjusting for expenses. During 2013, the Fund had the following average allocations: agency mortgage-backed securities (59.8%), U.S. agency securities (31.3%), U.S. Treasury notes (6.6%), agency commercial mortgage-backed securities (1.4%), and cash (0.9%). The Fund’s outperformance versus its peers was primarily attributable to the Fund’s overweight in agency mortgage-backed securities and 38 underweight in Treasuries, particularly longer maturity Treasuries. Additionally, the Fund benefited from its underweight in lower coupon agency mortgage-backed securities and overweight in higher coupon agency mortgage-backed securities. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 39 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,000.00 $3.93 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.28 $3.97 * Expenses are equal to the annualized expense ratio of .78%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 40 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Government Fund and the Citigroup U.S. Government/Mortgage Index. The graph compares a $10,000 investment in the First Investors Life Series Government Fund beginning 12/31/03 with a theoretical investment in the Citigroup U.S. Government/Mortgage Index (the “Index”). The Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been (2.62%), 2.60% and 3.55%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 41 Portfolio of Investments GOVERNMENT FUND December 31, 2013 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—52.9% Fannie Mae—25.2% $1,813M 2.5%, 9/1/2023 – 11/1/2027 $ 1,840,255 1,587M 3%, 7/1/2021 – 10/1/2027 1,633,657 820M 3.5%, 4/1/2033 – 5/1/2033 835,010 1,355M 4%, 1/16/2029 – 1/1/2041 (a) 1,422,993 566M 4.5%, 11/1/2040 – 8/1/2041 601,523 269M 5%, 4/1/2040 293,066 693M 5.5%, 7/1/2034 – 10/1/2039 768,346 183M 9%, 11/1/2026 213,327 55M 11%, 10/1/2015 58,111 7,666,288 Freddie Mac—3.9% 447M 2.5%, 1/1/2028 444,015 732M 4%, 11/1/2040 – 12/1/2040 759,798 1,203,813 Government National Mortgage Association I Program—23.8% 946M 4%, 11/15/2025 – 8/15/2041 999,190 1,760M 4.5%, 12/15/2039 – 6/15/2040 1,895,235 2,933M 5%, 6/15/2033 – 6/15/2040 3,220,248 815M 5.5%, 2/15/2033 – 11/15/2038 912,017 198M 6%, 11/15/2032 – 4/15/2036 221,235 7,247,925 Total Value of Residential Mortgage-Backed Securities (cost $15,970,972) 16,118,026 42 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS—28.3% $3,500M Fannie Mae, 1.625%, 11/27/2018 $ 3,474,874 Federal Farm Credit Bank: 1,000M 4.875%, 1/17/2017 1,121,839 300M 2.79%, 11/12/2020 297,007 1,250M Federal Home Loan Bank, 5.375%, 5/18/2016 1,392,476 Freddie Mac: 300M 0.875%, 3/7/2018 291,714 1,000M 1.25%, 8/1/2019 953,175 1,000M Tennessee Valley Authority, 4.5%, 4/1/2018 1,110,648 Total Value of U.S. Government Agency Obligations (cost $8,769,416) 8,641,733 U.S. GOVERNMENT OBLIGATIONS—10.8% 328M FDA Queens, LP, 6.99%, 6/15/2017 (b) 354,590 U.S. Treasury Notes: 1,750M 1.25%, 10/31/2018 1,715,889 1,250M 1.25%, 11/30/2018 1,223,340 Total Value of U.S. Government Obligations (cost $3,347,949) 3,293,819 COMMERCIAL MORTGAGE-BACKED SECURITIES—1.6% Federal Home Loan Mortgage Corporation 500M Multifamily Structured Pass Through, 2.13%, 1/25/2019 (cost $517,266) 498,543 CORPORATE BONDS—1.5% Financials 468M Excalibur One 77B, LLC, 1.491%, 1/1/2025 (cost $466,121) 442,298 Total Value of Investments (cost $29,071,724) 95.1 % 28,994,419 Other Assets, Less Liabilities 4.9 1,488,261 Net Assets 100.0 % $30,482,680 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 43 Portfolio of Investments (continued) GOVERNMENT FUND December 31, 2013 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 16,118,026 $ — $ 16,118,026 U.S. Government Agency Obligations — 8,641,733 — 8,641,733 U.S. Government Obligations — 3,293,819 — 3,293,819 Commercial Mortgage-Backed Securities — 498,543 — 498,543 Corporate Bonds — 442,298 — 442,298 Total Investments in Securities $ — $ 28,994,419 $ — $ 28,994,419 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 44 See notes to financial statements Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: I’m pleased to send you the First Investors Life Growth & Income Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 38.06%, including dividends of 61 cents per share. During the year under review, strong equity performance and the market rally were driven by a combination of slow-but-gradually-improving economic conditions, accommodative monetary policy from the Federal Reserve (“the Fed”), low volatility and improving corporate fundamentals. Investor sentiment also improved, with stocks benefitting from a positive re-rating of market-valuation metrics toward more normalized historical levels, which erased the bearish views toward stocks that prevailed after the 2008–2009 market correction. Despite numerous challenges throughout the year — including worries over whether or not the Fed would “taper” its bond buying stimulus of the economy; disagreements between President Obama and the U.S. Congress on government budget and spending matters; and geopolitical conflicts around the globe — equity markets remained resilient and investors’ restored confidence barely wavered. This year’s market results were broadly positive overall, with all U.S. market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Small and mid-cap stocks flourished as investors felt comfortable adding more risk to their portfolios. Companies with the ability to pay and raise dividends and execute share repurchases of their own stocks were also rewarded. Mergers and acquisitions also continued to drive strong performance. These conditions produced a solid year for the Fund, which continued to invest across all market capitalization segments, allocating 69% of its holdings to large cap stocks, 16% to midcap stocks and 15% to small-cap stocks (ranges defined by Lipper) as of period end. The Fund, as is its practice, sought to be fully invested throughout the year, maintaining minimal cash positions. All segments produced positive returns, with the large-cap segment slightly exceeding the benchmark and small- and mid-cap segments outperforming strongly. Results were also buoyed by the Fund’s stock selection within consumer staples, industrials, basic materials, consumer discretionary and healthcare — all sectors in which the Fund was overweighted relative to the benchmark. The worst relative performing sector was financials. 45 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND In consumer staples good stock selection and an overweighting of the sector added to the Fund’s strong relative performance for the year. Nu Skin Enterprises had an impressive year, as the stock was up over 270% in 2013. The company reported a series of earnings and guidance increases driven by accelerated distributor momentum and the launch of a new weight-management product that greatly exceeded expectations. Also in the consumer staples area, Herbalife had a great year for the Fund as well, with the stock up over 138%. The company posted a series of strong revenue and earnings growth quarters driven by robust core business fundamentals and the anticipation of some substantially accretive capital deployment. The stock also benefited from a significant short position at the beginning of the year by a high-profile investor, which turned into a short squeeze when results were better than expected, exacerbating the positive returns. The Fund also benefited from strong performance out of CVS as the drugstore chain utilized its strong free cash-flow to return a significant amount of capital to shareholders while also restructuring its integrated retail/pharmacy business. In industrials, 3M, the diversified industrial company, delivered solid earnings throughout the year and also gave an upbeat outlook for growth in 2014, as many of the headwinds that the company had been facing are finally starting to recede. Generac, the maker of backup generators, again rewarded its shareholders this past year with strong earnings growth and a $5 special dividend as the company continued to benefit from the effects of Hurricane Sandy, which drove demand for standby generators and awareness for the need to have backup power solutions. TAL International was another solid performer for the Fund as the stock was up over 57% in 2013. Despite slowing container market fundamentals, TAL continued to put-up record earnings in 2013. These earnings, combined with a very high dividend yield, drove the stock to all-time highs. In materials, LyondellBasell, the chemical and polymer maker, was up 40% having delivered consistent, near-record profitability all year as the company benefited from its de-bottlenecking efforts and the continued low-cost of ethanol feedstock. Rock-Tenn, the containerboard manufacturer, was up more than 50% as strong box prices and additional cost synergies from an M&A transaction led to strong earnings growth and cash generation. The Fund also benefited from strong performance out of International Paper, a manufacturer of containerboard and paper products, which also profited from strong containerboard prices and additional synergies from its Temple-Inland acquisition. In consumer discretionary, Best Buy was up more than 236% for the year as management continued to execute on its turnaround plan that looks to boost cash flow, gross margins, comparable store sales and significantly cut costs. CBS was up 67% as the company announced that it would be unlocking value by converting CBS’ 46 outdoor advertising division into a Real Estate Investment Trust. GNC Holdings, the retailer of health and wellness products, was up more than 75% as its new gold loyalty card drove upside to earnings and projected earnings in 2014. The Fund also benefited from significant investment in Tier 1 auto suppliers as Delphi Automotive, BorgWarner, Harman International, TRW Automotive, and Lear Corp. all contributed to the Fund’s performance. In health care, top holding Gilead Science delivered strong core business growth and received FDA approval for its potential blockbuster next-generation hepatitis C drug. Another name, Thermo Fisher, announced the acquisition of Life Technologies, which expands its presence in high-growth markets and provides the opportunity for meaningful synergies and earnings accretion. The Fund also benefited from strong performance out of Actavis as that company completed the acquisition of Warner Chilcott (also a Fund position), which brought significant cost, sales, and tax synergies. On a relative basis, the Fund performed well, outperforming its benchmark. It did underperform the S&P 500 within the financial sector, where the Fund remains underweight. With seemingly no end to quantitative easing and increased costs from greater regulation now looking permanent, financial-sector profits and growth prospects remain anemic, impacting these companies’ ability to raise dividends and repurchase stock. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 47 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,184.74 $4.35 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.23 $4.02 * Expenses are equal to the annualized expense ratio of .79%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 48 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Growth & Income Fund beginning 12/31/03 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 49 Portfolio of Investments GROWTH & INCOME FUND December 31, 2013 Shares Security Value COMMON STOCKS—99.6% Consumer Discretionary—16.4% 20,000 * ARAMARK Holdings Corporation $ 110,600 Best Buy Company, Inc. 4,410,728 69,600 BorgWarner, Inc. 3,891,336 116,100 CBS Corporation – Class “B” 7,400,214 45,100 Dana Holding Corporation 884,862 82,600 Delphi Automotive, PLC 4,966,738 114,800 * Express, Inc. 2,143,316 1,700 * Extended Stay America, Inc. 44,642 136,900 Ford Motor Company 2,112,367 102,900 GNC Holdings, Inc. – Class “A” 6,014,505 57,500 Harman International Industries, Inc. 4,706,375 50,100 Home Depot, Inc. 4,125,234 68,800 * Jarden Corporation 4,220,880 85,600 L Brands, Inc. 5,294,360 35,600 Lear Corporation 2,882,532 27,000 McDonald’s Corporation 2,619,810 88,300 Newell Rubbermaid, Inc. 2,861,803 83,500 * Orient-Express Hotels, Ltd. – Class “A” 1,261,685 12,800 Penske Automotive Group, Inc. 603,648 122,700 Pier 1 Imports, Inc. 2,831,916 37,298 * Steiner Leisure, Ltd. 1,834,689 34,200 * TRW Automotive Holdings Corporation 2,544,138 23,500 Tupperware Brands Corporation 2,221,455 1,400 * Vince Holding Corporation 42,938 43,500 Walt Disney Company 3,323,400 57,000 Wyndham Worldwide Corporation 4,200,330 77,968,301 Consumer Staples—9.9% 116,000 Altria Group, Inc. 4,453,240 94,400 * Amira Nature Foods, Ltd. 1,487,744 67,500 Avon Products, Inc. 1,162,350 116,778 Coca-Cola Company 4,824,099 78,700 CVS Caremark Corporation 5,632,559 50,700 Herbalife, Ltd. 3,990,090 67,400 Nu Skin Enterprises, Inc. – Class “A” 9,316,028 35,000 PepsiCo, Inc. 2,902,900 50 Shares Security Value Consumer Staples (continued) 74,300 Philip Morris International, Inc. $ 37,313 Procter & Gamble Company 3,037,651 43,350 Wal-Mart Stores, Inc. 3,411,211 46,691,631 Energy—11.0% 38,400 Anadarko Petroleum Corporation 3,045,888 39,600 Chevron Corporation 4,946,436 62,100 ConocoPhillips 4,387,365 66,700 Devon Energy Corporation 4,126,729 61,000 Ensco, PLC – Class “A” 3,487,980 65,011 ExxonMobil Corporation 6,579,113 9,000 Hess Corporation 747,000 96,022 Marathon Oil Corporation 3,389,577 39,611 Marathon Petroleum Corporation 3,633,517 39,550 National Oilwell Varco, Inc. 3,145,412 131,500 Noble Corporation, PLC 4,927,305 27,200 Occidental Petroleum Corporation 2,586,720 31,050 Phillips 66 2,394,887 13,700 Schlumberger, Ltd. 1,234,507 96,907 Suncor Energy, Inc. 3,396,590 52,029,026 Financials—9.5% 62,506 American Express Company 5,671,169 38,200 Ameriprise Financial, Inc. 4,394,910 35,500 Armada Hoffler Properties, Inc. (REIT) 329,440 125,400 * Brixmor Property Group, Inc. (REIT) 2,549,382 74,743 Discover Financial Services 4,181,871 26,600 Financial Select Sector SPDR Fund (ETF) 581,476 61,100 FirstMerit Corporation 1,358,253 52,100 * Health Insurance Innovations, Inc. – Class “A” 526,731 23,500 Invesco, Ltd. 855,400 107,088 JPMorgan Chase & Company 6,262,506 10,800 M&T Bank Corporation 1,257,336 27,600 MetLife, Inc. 1,488,192 27,000 Morgan Stanley 846,720 45,000 PNC Financial Services Group, Inc. 3,491,100 51 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2013 Shares Security Value Financials (continued) 27,000 SPDR S&P Regional Banking (ETF) $ 96,979 Sunstone Hotel Investors, Inc. (REIT) 1,299,519 98,000 U.S. Bancorp 3,959,200 106,800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,970,460 63,967 Wells Fargo & Company 2,904,102 45,024,237 Health Care—14.1% 111,200 Abbott Laboratories 4,262,296 63,900 AbbVie, Inc. 3,374,559 40,400 * Actavis, PLC 6,787,200 37,330 Baxter International, Inc. 2,596,302 20,300 Covidien, PLC 1,382,430 54,322 * Express Scripts Holding Company 3,815,577 110,400 * Gilead Sciences, Inc. 8,296,560 73,075 Johnson & Johnson 6,692,939 2,612 * Mallinckrodt, PLC 136,503 27,500 McKesson Corporation 4,438,500 89,643 Merck & Company, Inc. 4,486,632 41,800 Omnicare, Inc. 2,523,048 223,893 Pfizer, Inc. 6,857,843 27,000 * Salix Pharmaceuticals, Ltd. 2,428,380 70,343 Thermo Fisher Scientific, Inc. 7,832,693 29,572 Zoetis, Inc. 966,709 66,878,171 Industrials—13.3% 47,794 3M Company 6,703,109 22,400 ADT Corporation 906,528 67,800 Altra Industrial Motion Corporation 2,320,116 35,100 * Armstrong World Industries, Inc. 2,022,111 29,000 Caterpillar, Inc. 2,633,490 49,537 Chicago Bridge & Iron Company NV – NY Shares 4,118,506 43,200 Dover Corporation 4,170,528 74,200 Generac Holdings, Inc. 4,202,688 104,196 General Electric Company 2,920,614 57,900 Honeywell International, Inc. 5,290,323 32,600 ITT Corporation 1,415,492 5,600 Lockheed Martin Corporation 832,496 40,496 Pentair, Ltd. 3,145,324 9,800 Raytheon Company 888,860 52 Shares Security Value Industrials (continued) 39,600 Ryder System, Inc. $ 27,000 Snap-on, Inc. 2,957,040 62,400 * TAL International Group, Inc. 3,578,640 29,800 Textainer Group Holdings, Ltd. 1,198,556 54,000 Textron, Inc. 1,985,040 101,200 Tyco International, Ltd. 4,153,248 43,000 United Technologies Corporation 4,893,400 63,257,797 Information Technology—18.1% 13,650 Apple, Inc. 7,659,152 96,300 * ARRIS Group, Inc. 2,346,349 88,300 Avago Technologies, Ltd. 4,670,187 68,700 * Blackhawk Network Holdings, Inc. 1,735,362 71,325 CDW Corporation 1,666,152 234,900 Cisco Systems, Inc. 5,273,505 27,200 * eBay, Inc. 1,493,008 222,300 EMC Corporation 5,590,845 113,000 Hewlett-Packard Company 3,161,740 160,000 Intel Corporation 4,153,600 42,129 International Business Machines Corporation 7,902,137 117,900 Intersil Corporation – Class “A” 1,352,313 160,200 Mentor Graphics Corporation 3,856,014 237,000 Microsoft Corporation 8,870,910 78,200 * NeuStar, Inc. – Class “A” 3,899,052 95,000 Oracle Corporation 3,634,700 40,700 * PTC, Inc. 1,440,373 84,088 QUALCOMM, Inc. 6,243,534 123,160 Symantec Corporation 2,904,113 135,700 * Take-Two Interactive Software, Inc. 2,357,109 61,100 TE Connectivity, Ltd. 3,367,221 57,000 * Yahoo!, Inc. 2,305,080 85,882,456 Materials—5.2% 43,300 Celanese Corporation – Series “A” 2,394,923 35,100 Cytec Industries, Inc. 3,269,916 117,340 Freeport-McMoRan Copper & Gold, Inc. 4,428,412 66,500 International Paper Company 3,260,495 59,700 LyondellBasell Industries NV – Class “A” 4,792,716 53 Portfolio of Investments (continued) GROWTH & INCOME FUND December 31, 2013 Shares or Principal Amount Security Value Materials (continued) 11,200 Praxair, Inc. $1,456,336 35,700 Rock-Tenn Company – Class “A” 3,748,857 36,750 RPM International, Inc. 1,525,492 24,877,147 Telecommunication Services—2.0% 117,500 AT&T, Inc. 4,131,300 108,100 Verizon Communications, Inc. 5,312,034 9,443,334 Utilities—.1% 13,826 Atmos Energy Corporation 627,977 Total Value of Common Stocks (cost $270,609,695) 472,680,077 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.2% $1,000M U.S. Treasury Bills, 0.019%, 2/20/2014 (cost $999,973) 999,973 Total Value of Investments (cost $271,609,668) 99.8 % 473,680,050 Other Assets, Less Liabilities .2 742,544 Net Assets 100.0 % $474,422,594 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 54 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 472,680,077 $ — $ — $ 472,680,077 Short-Term U.S. Government Obligations — 999,973 — 999,973 Total Investments in Securities* $ 472,680,077 $ 999,973 $ — $ 473,680,050 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 55 Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: I’m pleased to send you the First Investors Life International Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 6.77%, including dividends of 27 cents per share. From May 2013 onwards, global benchmarks were driven by a strong “risk-on” bull-market rally in the developed markets (“DM”). This was supported by significant central bank intervention in the U.S. and Japan, and Europe managing to hold the euro together with stability helped by the re-election of German Chancellor Angela Merkel. During the year, several emerging market (“EM”) countries saw a slowdown in their growth outlook after a good run for a range of different reasons. As funds flowed towards the DM, a number of EM currencies fell sharply against the U.S. dollar over the year. Bullish sentiment towards the DM has been driven by strong U.S. employment numbers and an initial recovery in the housing market, minimal blow-ups in Europe and the aggressive monetary program in Japan that depressed the yen and lifted consumer confidence, at least for now. The U.S. has benefited from both a positive outlook reflected in the Fed’s decision to start pulling back on its quantitative easing program while simultaneously benefiting from the aggressive new investment into the market. During the year, the weakest emerging market currencies hailed from countries in need of foreign investment to cover high current account deficits (“CAD”) relative to GDP. As a result of the sell-off, central banks across the EM raised rates to attract/hold investors and some governments took measures to cut their CAD — notably India. The Indian rupee, which recovered considerable ground from its trough, was important to our performance over the past year due to the Fund’s exposure to a number of companies with significant business in India. The combination of a weaker rupee and government measures taken to reduce imports have resulted in the CAD falling to US $5 billion in the third quarter (July/September) of 2013 (latest reported by year end) from US$21 billion in the same quarter of 2012. Reasons for this change and more recent positive sentiment towards the rupee include: 1. The rupee fell 12.4% against the U.S. dollar in 2013 — a cumulative fall of 38% over 30 months to year-end, 2013. This benefited Indian exports, which rose 12% in the July/September quarter, driven by textiles, leather and chemicals. 2. Imports (July/September 2013) fell 5%, primarily due to a US$3.9 billion fall in gold imports resulting from an increase in the gold import tax from 2% to 10% at the beginning of 2013. 56 3. Confidence in Raghuram Rajan, the new governor at RBI, the central bank. India’s central bank’s move to stem the rupee’s fall has proven successful, prompting a sharp fall in the CAD. However, the Indian economy is slowing and inflation has remained stubbornly high due to the price of food. With food inflation diminishing consumers’ ability to pay for discretionary goods such as motor bikes and refrigerators, the economy has slowed, and interest rates remain high. India has national elections coming up in 2014. The early signals point to a change of government from Congress to a Bharatiya Janata Party (“BJP”)-led coalition headed by Gujarat Chief Minister Narendra Modi. This was illustrated by the Delhi State election that took place in November. Congress fell from the governing power with 43 of the state’s 70 seats to just eight. BJP took 31 seats followed by a new anti-corruption party with 28. We believe change is needed and that a move to BJP, particularly if accompanied by a strong win in terms of seats, would provide much needed momentum to the reforms India needs to continue building the foundations needed for growth — such as infrastructure, electricity and refrigerated distribution and storage. In our view, the market may be getting ahead of itself in assuming that a strong European recovery is around the corner. Since the summer of 2012 — when many commentators were predicting the break-up of the euro — the sentiment has swung to the other extreme. Discussions of the system’s structural flaws, such as high unemployment in the periphery, German reliance on exports to Asia and arguably inappropriate monetary policy elsewhere, seem to have stopped. While the “muddling through” scenario seems the most likely for the eurozone, it will probably come at the cost of slower growth for an extended period. It’s important to keep in mind that the likely structural growth potential of the eurozone is around 1.5% real GDP growth. This means that, in the absence of major shocks (such as the disintegration of the euro), the region’s output should expand at an average pace that’s less than one-third of the real rate at which India is expected to grow over the next decade. Across Europe, we continue to invest in a number of leading global franchises with strong operations capable of taking advantage of demand growth across the EM but also benefiting from a stable and strong home market, depth of product knowledge, strong brand awareness and solid management. For the year, relative performance was negatively affected by our out-of-index exposure to India and stock selection in the United Kingdom. The Fund’s stock selection in Energy, combined with its underweight to the sector, helped relative performance for the year, while our selection of Financials and Materials stocks detracted. 57 Portfolio Manager’s Letter (continued) INTERNATIONAL FUND Taking a step back, we find it helpful to revisit constantly the foundations on which we invest. Our investment philosophy is built on the premise that long-term returns, which many of us will need to retire on, are driven by the underlying profit growth of the companies we invest in. We believe an important driver of growth into the future will be derived from the creation of wealth and national assets across the EM. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 58 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,068.94 $4.85 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.52 $4.74 * Expenses are equal to the annualized expense ratio of .93%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 59 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors Life Series International Fund, the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). The graph compares a $10,000 investment in the First Investors Life Series International Fund beginning 12/31/03 with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with net dividends reinvested after deduction of foreign withholding taxes. The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Company, Inc. and all other figures are from First Investors Management Company, Inc. 60 Portfolio of Investments INTERNATIONAL FUND December 31, 2013 Shares Security Value COMMON STOCKS—96.0% United Kingdom—23.2% 173,988 Barratt Developments, PLC $ 130,543 British American Tobacco, PLC 7,000,981 111,667 Diageo, PLC 3,698,991 139,159 Domino’s Pizza Group, PLC 1,182,380 132,373 Fresnillo, PLC 1,634,465 254,029 HSBC Holdings, PLC 2,786,964 3,325 Intertek Group, PLC 173,362 85,728 * Persimmon, PLC 1,759,229 20,713 Reckitt Benckiser Group, PLC 1,644,292 125,122 * Rolls-Royce Holdings, PLC 2,642,241 11,027,092 * Rolls-Royce Holdings, PLC – “C” Shares (a) 18,264 73,427 SABMiller, PLC 3,771,256 108,722 Standard Chartered, PLC 2,448,978 29,767,114 Switzerland—17.5% 27,128 DKSH Holding, Ltd. 2,116,904 549 Lindt & Spruengli AG 2,482,183 76,139 Nestle SA – Registered 5,597,173 10,890 Novartis AG – Registered 875,477 10,087 Roche Holding AG – Genusscheine 2,834,212 1,531 SGS SA – Registered 3,535,450 264,715 * UBS AG – Registered 5,083,980 22,525,379 India—9.3% 333,735 HDFC Bank, Ltd. 3,592,554 232 HDFC Bank, Ltd. (ADR) 7,990 84,435 Hindustan Unilever, Ltd. 778,964 337,390 Housing Development Finance Corporation, Ltd. 4,334,443 618,690 ITC, Ltd. 3,219,228 11,933,179 61 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2013 Shares Security Value France—8.0% 115,968 Bureau Veritas SA $ 17,948 Essilor International SA 1,911,235 2,899 Hermes International 1,052,591 11,632 L’Oreal SA 2,046,804 16,455 Pernod Ricard SA 1,877,637 10,283,158 Canada—7.3% 16,481 Alimentation Couche-Tard – Class “B” 1,239,216 35,885 Bank of Nova Scotia 2,243,277 52,941 Enbridge, Inc. 2,312,463 105,467 Goldcorp, Inc. 2,285,036 26,582 Shaw Communications, Inc. – Class “B” 646,849 30,463 Silver Wheaton Corporation 614,994 9,341,835 Netherlands—6.5% 15,080 Core Laboratories NV 2,879,526 134,247 Unilever NV – CVA 5,415,423 8,294,949 United States—6.5% 30,800 Covidien, PLC 2,097,480 70,893 Philip Morris International, Inc. 6,176,907 8,274,387 Hong Kong—3.4% 81,655 Cheung Kong Infrastructure Holdings, Ltd. 515,494 246,412 Link REIT (REIT) 1,194,917 329,941 L’Occitane International SA 702,115 239,385 Sands China, Ltd. 1,955,833 4,368,359 Denmark—3.2% 22,343 Novo Nordisk A/S – Series “B” 4,102,056 Australia—2.3% 18,699 CSL, Ltd. 1,153,631 46,338 Ramsay Health Care, Ltd. 1,793,392 2,947,023 62 Shares or Principal Amount Security Value Germany—1.6% 23,915 SAP AG $ 2,077,328 Ireland—1.2% 18,453 Paddy Power, PLC 1,576,484 Spain—1.2% 32,470 Grifols SA 1,555,448 Japan—1.1% 15,600 Daito Trust Construction Company, Ltd. 1,461,257 Mexico—.9% 463,259 Wal-Mart de Mexico SAB de CV 1,211,810 Brazil—.9% 42,048 Cielo SA 1,164,655 Italy—.8% 17,940 Luxottica Group SpA 962,997 Sweden—.7% 58,877 Elekta AB – Class “B” 902,300 Indonesia—.4% 3,225,221 PT Telekomunikasi Indonesia Persero Tbk 570,828 Total Value of Common Stocks (cost $87,659,888) 123,320,546 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.1% $4,000M U.S. Treasury Bills, 0.019%, 2/20/2014 (cost $3,999,894) 3,999,894 Total Value of Investments (cost $91,659,782) 99.1 % 127,320,440 Other Assets, Less Liabilities .9 1,160,966 Net Assets 100.0 % $128,481,406 * Non-income producing (a) Securities valued at fair value (see Note 1A). Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 63 Portfolio of Investments (continued) INTERNATIONAL FUND December 31, 2013 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 29,748,850 $ — $ 18,264 $ 29,767,114 Switzerland — 22,525,379 — 22,525,379 India 11,933,179 — — 11,933,179 France 10,283,158 — — 10,283,158 Canada 9,341,835 — — 9,341,835 Netherlands 8,294,949 — — 8,294,949 United States 8,274,387 — — 8,274,387 Hong Kong 4,368,359 — — 4,368,359 Denmark — 4,102,056 — 4,102,056 Australia 2,947,023 — — 2,947,023 Germany — 2,077,328 — 2,077,328 Ireland 1,576,484 — — 1,576,484 Spain 1,555,448 — — 1,555,448 Japan — 1,461,257 — 1,461,257 Mexico 1,211,810 — — 1,211,810 Brazil — 1,164,655 — 1,164,655 Italy — 962,997 — 962,997 Sweden — 902,300 — 902,300 Indonesia — 570,828 — 570,828 Short-Term U.S. Government Obligations — 3,999,894 — Total Investments in Securities $ 89,535,482 $ 37,766,694 * $ 18,264 $ 127,320,440 * Includes certain foreign securities that were fair valued due to fluctuation in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $33,766,800 of investment securities were classified as Level 2 instead of Level 1. 64 Transfers between Level 1 and Level 2 securities as of December 31, 2013 resulted from securities priced previously with an official close price (Level 1 securities) or on days where there is not an official close price the mean price used (Level 2 securities). Transfers from Level 2 to Level 1 as of December 31, 2013 were $51,361,875. Transfers, if any, between Levels are recognized at the end of the reporting period. The following is a reconciliation of Fund investments valued using Level 3 inputs for the year: Investments in Common Stocks Balance, December 31, 2012 $ 16,371 Purchases — Sales (16,083) Change in unrealized appreciation 1,893 Realized gain 16,083 Transfer into Level 3 — Transfer out of Level 3 — Balance, December 31, 2013 $ 18,264 The following is a summary of Level 3 inputs by industry: Industrials $ 18,264 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of December 31, 2013. Impact to Fair Value Valuation from December 31, Valuation Unobservable an Increase in 2013 Methodologies Input(s)(1) Range Input(2) Common Stocks $ 18,264 Discounted Discount 0% Decrease Cash Flows Rate on Proceeds (1) In determining certain of these inputs, management evaluates a variety of factors including eco- nomic conditions, industry and market developments, market valuations of comparable compa- nies and company specific developments including exit strategies and realization opportunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from a decrease to the corresponding unobservable input. An increase to the unobservable input would have the opposite effect. See notes to financial statements 65 Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: We’re pleased to send you the First Investors Life Investment Grade Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was –0.80%, including dividends of 45 cents per share. The Fund invests in U.S. investment-grade fixed-income securities. During 2013, the majority of the Fund’s assets were invested in investment-grade corporate bonds. For 2013, the broad bond market returned –2.2%, according to Bank of America Merrill Lynch, its worst year since 1994. The market’s decline resulted in large part from a substantial increase in long-term interest rates from historically low levels caused by the Federal Reserve’s (the “Fed’s”) decision to begin to taper — or slow — its bond-buying program due to an improved economic outlook. In particular, the housing market rebounded strongly during the year and the unemployment rate fell from 7.9% to 6.7%. The benchmark ten-year Treasury-note yield rose from 1.76% to 3.03%, ending 2013 at its highest level in two-and-a-half years. In contrast, short-term interest rates remained very low due to the Fed’s commitment to maintain the federal funds rate close to zero. Consequently, the two-year Treasury-note yield moved from 0.25% to 0.38% year-over-year. Within the fixed-income market, lower-quality and shorter-maturity bonds tended to outperform higher-quality and longer-maturity bonds. In particular, corporate bond spreads tightened substantially during the year. This contributed to positive returns of 7.4% and 5.7% for high-yield bonds and floating-rate securities, respectively. Tighter spreads also helped investment-grade corporate bonds offset part of the impact of higher interest rates, resulting in a return for the sector of –1.5%. In contrast, and reflecting the large move higher in interest rates, the broad Treasury market lost 3.4% and 10+ year Treasuries lost 12.4%. Mortgage-backed securities returned –1.4% as spreads widened in response to the Fed’s decision to taper its bond-buying program, including mortgage-backed bonds. Turning to the corporate bond market, the review period began with continued confidence in the financial strength of corporate issuers. Deleveraging of corporate balance sheets, credit availability and accommodative monetary policy supported a favorable outlook for corporate credit. However, the positive tone was offset by fears of the Fed tapering its stimulus program and increased shareholder-friendly activity by issuers, including share repurchases, dividend increases, and mergers and acquisitions. By the end of the review period, when the Fed finally began to taper its bond-buying program, the demand for corporate credit over other asset classes increased, bringing 66 corporate bond spreads substantially tighter. Treasury yields, however, continued to reach higher levels. The negative returns of the corporate bond market during the review period were predominantly the result of rising interest rates, partially offset by modest tightening of corporate bond spreads. The Fund outperformed the Bank of America Merrill Lynch Corporate Index during the review period. The relative outperformance was predominantly a function of the Fund’s industry/sector allocations and overweight in lower-rated corporate bonds. Specifically, the Fund benefited from its overweight in BBB-rated corporate bonds, which had the highest returns among investment grade ratings categories during the review period. The Fund’s underweight in corporate bonds with maturities greater than 10 years, which were negatively impacted by rising 30-year U.S. Treasury yields, further benefited performance during the review period. This was partially offset by the Fund’s underweight in corporate bonds with maturities ranging from 1–3 years, which were less sensitive to interest rate risk. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 67 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,022.24 $3.62 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.63 $3.62 * Expenses are equal to the annualized expense ratio of .71%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 68 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Investment Grade Fund and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. The graph compares a $10,000 investment in the First Investors Life Series Investment Grade Fund beginning 12/31/03 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed-rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been (.95%), 8.98% and 4.55%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. 69 Portfolio of Investments INVESTMENT GRADE FUND December 31, 2013 Principal Amount Security Value CORPORATE BONDS—96.3% Aerospace/Defense—.3% $ 200M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ Agriculture—.7% 340M Cargill, Inc., 6%, 11/27/2017 (a) 388,557 Automotive—1.8% 200M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 206,669 400M General Motors Co., 3.5%, 10/2/2018 (a) 411,000 400M Johnson Controls, Inc., 5%, 3/30/2020 437,565 1,055,234 Chemicals—2.6% 450M CF Industries, Inc., 7.125%, 5/1/2020 528,151 400M Dow Chemical Co., 4.25%, 11/15/2020 427,329 500M LyondellBasell Industries NV, 6%, 11/15/2021 575,975 1,531,455 Consumer Durables—.5% 265M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 278,341 Energy—9.2% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 690,127 400M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 498,221 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 503,880 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 465,313 411M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 420,391 400M Nabors Industries, Inc., 6.15%, 2/15/2018 449,905 400M ONEOK Partners, LP, 3.375%, 10/1/2022 374,620 500M Petrobras International Finance Co., 5.375%, 1/27/2021 498,694 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 451,737 466M Valero Energy Corp., 9.375%, 3/15/2019 601,219 400M Weatherford International, Inc., 6.35%, 6/15/2017 452,560 5,406,667 Financial Services—15.8% 250M Aflac, Inc., 8.5%, 5/15/2019 319,658 600M American Express Co., 7%, 3/19/2018 717,575 American International Group, Inc.: 300M 8.25%, 8/15/2018 376,010 300M 6.4%, 12/15/2020 355,067 70 Principal Amount Security Value Financial Services (continued) $ 300M Ameriprise Financial, Inc., 5.3%, 3/15/2020 $ 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 398,572 400M BlackRock, Inc., 5%, 12/10/2019 452,224 400M CoBank, ACB, 7.875%, 4/16/2018 (a) 481,228 200M Compass Bank, 6.4%, 10/1/2017 220,648 500M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 521,912 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 751,198 General Electric Capital Corp.: 1,000M 5.3%, 2/11/2021 1,120,295 700M 6.75%, 3/15/2032 869,259 400M Glencore Funding, LLC, 6%, 4/15/2014 (a) 405,781 400M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 417,844 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 414,309 500M Protective Life Corp., 7.375%, 10/15/2019 610,532 400M Prudential Financial, Inc., 7.375%, 6/15/2019 491,642 9,262,531 Financials—20.9% Bank of America Corp.: 1,000M 5.65%, 5/1/2018 1,139,377 450M 5%, 5/13/2021 492,511 800M Barclays Bank, PLC, 5.125%, 1/8/2020 888,222 Citigroup, Inc.: 1,250M 6.125%, 11/21/2017 1,442,151 200M 4.5%, 1/14/2022 212,300 200M Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 4.625%, 12/1/2023 201,801 200M Fifth Third Bancorp, 3.5%, 3/15/2022 195,374 Goldman Sachs Group, Inc.: 600M 5.375%, 3/15/2020 668,165 200M 5.75%, 1/24/2022 225,506 300M 3.625%, 1/22/2023 291,060 500M 6.75%, 10/1/2037 557,998 JPMorgan Chase & Co.: 900M 6%, 1/15/2018 1,037,272 400M 4.5%, 1/24/2022 423,809 Morgan Stanley: 600M 5.95%, 12/28/2017 686,128 600M 6.625%, 4/1/2018 702,718 750M 5.5%, 7/28/2021 839,406 600M SunTrust Banks, Inc., 6%, 9/11/2017 680,084 71 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2013 Principal Amount Security Value Financials (continued) $ 400M UBS AG, 4.875%, 8/4/2020 $ Wells Fargo & Co.: 600M 4.6%, 4/1/2021 658,757 500M 3.45%, 2/13/2023 473,628 12,262,023 Food/Beverage/Tobacco—8.5% 400M Altria Group, Inc., 9.7%, 11/10/2018 526,290 500M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 574,579 300M Bottling Group, LLC, 5.125%, 1/15/2019 339,130 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 676,426 400M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 472,588 300M Ingredion, Inc., 4.625%, 11/1/2020 313,265 400M Lorillard Tobacco Co., 6.875%, 5/1/2020 462,232 300M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 327,554 400M Philip Morris International, Inc., 5.65%, 5/16/2018 459,860 SABMiller Holdings, Inc.: 400M 3.75%, 1/15/2022 (a) 402,184 400M 4.95%, 1/15/2042 (a) 398,796 4,952,904 Food/Drug—.7% 400M Safeway, Inc., 4.75%, 12/1/2021 402,324 Forest Products/Containers—.7% 300M International Paper Co., 9.375%, 5/15/2019 393,938 Gaming/Leisure—.6% 400M Marriott International, Inc., 3.25%, 9/15/2022 373,619 Health Care—3.5% 400M Biogen IDEC, Inc., 6.875%, 3/1/2018 472,012 450M Express Scripts Holding Co., 4.75%, 11/15/2021 476,280 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 388,163 400M Mylan, Inc., 3.125%, 1/15/2023 (a) 363,693 200M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 226,731 90M Roche Holdings, Inc., 6%, 3/1/2019 (a) 105,440 2,032,319 72 Principal Amount Security Value Information Technology—3.1% $ 400M Harris Corp., 4.4%, 12/15/2020 $ 500M Motorola Solutions, Inc., 6%, 11/15/2017 569,225 400M Pitney Bowes, Inc., 5.75%, 9/15/2017 441,166 400M Symantec Corp., 3.95%, 6/15/2022 388,758 1,814,405 Manufacturing—2.9% 500M CRH America, Inc., 8.125%, 7/15/2018 613,059 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 471,232 200M Pentair Finance SA, 3.15%, 9/15/2022 180,990 400M Tyco Electronics Group SA, 6.55%, 10/1/2017 458,144 1,723,425 Media-Broadcasting—3.1% 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 521,941 200M CBS Corp., 8.875%, 5/15/2019 255,990 300M Comcast Corp., 4.25%, 1/15/2033 279,561 400M DirecTV Holdings, LLC, 3.8%, 3/15/2022 384,922 300M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 345,623 1,788,037 Media-Diversified—.7% McGraw-Hill Cos., Inc.: 200M 5.9%, 11/15/2017 217,430 200M 6.55%, 11/15/2037 191,396 408,826 Metals/Mining—4.9% 500M Alcoa, Inc., 6.15%, 8/15/2020 539,588 400M ArcelorMittal, 6.125%, 6/1/2018 440,500 500M Newmont Mining Corp., 5.125%, 10/1/2019 519,190 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 505,640 400M Vale Overseas, Ltd., 5.625%, 9/15/2019 435,954 400M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 405,829 2,846,701 Real Estate Investment Trusts—5.1% 500M Boston Properties, LP, 5.875%, 10/15/2019 574,886 550M Digital Realty Trust, LP, 5.25%, 3/15/2021 562,163 500M HCP, Inc., 5.375%, 2/1/2021 545,071 73 Portfolio of Investments (continued) INVESTMENT GRADE FUND December 31, 2013 Principal Amount Security Value Real Estate Investment Trusts (continued) $ 400M ProLogis, LP, 6.625%, 5/15/2018 $ 400M Simon Property Group, LP, 5.75%, 12/1/2015 433,438 400M Ventas Realty, LP, 4.75%, 6/1/2021 420,285 3,003,482 Retail-General Merchandise—1.5% 600M GAP, Inc., 5.95%, 4/12/2021 663,973 200M Home Depot, Inc., 5.875%, 12/16/2036 231,548 895,521 Telecommunications—1.6% 200M AT&T, Inc., 2.375%, 11/27/2018 200,402 309M GTE Corp., 6.84%, 4/15/2018 360,250 400M Rogers Communications, Inc., 3%, 3/15/2023 369,719 930,371 Transportation—2.2% 300M Burlington North Santa Fe, LLC, 3%, 3/15/2023 279,931 300M Con-way, Inc., 7.25%, 1/15/2018 345,124 440M GATX Corp., 4.75%, 6/15/2022 448,247 200M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 205,532 1,278,834 Utilities—5.4% 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 343,605 200M Electricite de France SA, 6.5%, 1/26/2019 (a) 236,720 400M Entergy Arkansas, Inc., 3.75%, 2/15/2021 409,262 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 431,606 Great River Energy Co.: 89M 5.829%, 7/1/2017 (a) 94,803 284M 4.478%, 7/1/2030 (a) 284,130 400M National Fuel Gas Co., 8.75%, 5/1/2019 498,783 300M Ohio Power Co., 5.375%, 10/1/2021 335,247 400M Sempra Energy, 9.8%, 2/15/2019 528,974 3,163,130 Total Value of Investments (cost $54,133,975) 96.3 % 56,396,119 Other Assets, Less Liabilities 3.7 2,167,283 Net Assets 100.0 % $58,563,402 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 74 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 56,396,119 $ — $ 56,396,119 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 75 Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: We’re pleased to send you the First Investors Life Opportunity Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 39.96%. During the year under review, strong equity performance and the market rally were driven by a combination of slow-but-gradually-improving economic conditions, accommodative monetary policy from the Federal Reserve (“the Fed”), low volatility and improving corporate fundamentals. Investor sentiment also improved, with stocks benefitting from a positive re-rating of market-valuation metrics toward more normalized historical levels, which erased the bearish views toward stocks that prevailed after the 2008–9 market correction. Despite numerous challenges throughout the year — including worries over whether or not the Fed would “taper” its bond buying stimulus of the economy; disagreements between President Obama and the U.S. Congress on government budget and spending matters; and geopolitical conflicts around the globe — equity markets remained resilient and investors’ restored confidence barely wavered. This year’s market results were broadly positive overall, with all U.S. market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Small and mid-cap stocks flourished as investors felt comfortable adding more risk to their portfolios. Companies with the ability to pay and raise dividends and execute share repurchases of their own stocks were also rewarded. Mergers and acquisitions also continued to drive strong performance. These conditions produced a solid year for the Fund, which continued to emphasize its investment focus within the small- and mid-capitalization segments of the market. The Fund’s strong absolute performance was mainly attributable to investments in industrial and healthcare stocks. Among our industrial stocks, Generac Holdings Inc. — which primarily makes residential standby power generators — continues to benefit from a new and higher baseline level of demand created by Hurricanes Irene (2011) and Sandy (2012). Among our health care stocks, Actavis PLC — which makes generic and specialty pharmaceuticals — announced an acquisition even as it was integrating an earlier acquisition made in 2012. The resulting cost-cutting from both acquisitions created better-than-expected earnings growth. 76 On a relative basis, the Fund outperformed the S&P 400 Mid-Cap index primarily due to stock selection in the consumer staple and health care sectors. In the consumer staples sector, Nu Skin Enterprises — a direct seller of personal care products and nutritional supplements — reported positive earnings surprises driven by accelerated distributor momentum and the launch of a new weight-management product. In the health care sector, Actavis PLC — which is discussed above — was the primary driver of outperformance. Among negatives to relative performance, the Fund’s stock selection in the information technology sector hurt. Cirrus Logic Inc. — which makes semiconductors that convert incoming audio signals into digital signals — fell on concerns that order cuts at Apple Inc. (Cirrus Logic’s largest customer) would disproportionately hurt the share price. The shares were sold out of the portfolio during the year. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 77 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,208.58 $12.19 Hypothetical (5% annual return before expenses) $1,000.00 $1,014.17 $11.12 * Expenses are equal to the annualized expense ratio of 2.19%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 78 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Growth & Income Fund and the Standard & Poor’s MidCap 400 Index. The graph compares a $10,000 investment in the First Investors Life Series Opportunity Fund beginning 12/17/12 (commencement of operations) with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 79 Portfolio of Investments OPPORTUNITY FUND December 31, 2013 Shares Security Value COMMON STOCKS—93.2% Consumer Discretionary—17.6% 750 * ARAMARK Holdings Corporation $ 2,325 BorgWarner, Inc. 129,991 100 * Container Store Group, Inc. 4,661 3,125 CST Brands, Inc. 114,750 350 Dana Holding Corporation 6,867 2,975 * Del Frisco’s Restaurant Group, Inc. 70,121 3,800 Delphi Automotive, PLC 228,494 5,450 * Express, Inc. 101,751 3,575 * Extended Stay America, Inc. 93,879 3,275 GNC Holdings, Inc. – Class “A” 191,424 2,335 Harman International Industries, Inc. 191,120 2,325 * Jarden Corporation 142,639 2,575 L Brands, Inc. 159,264 2,875 Newell Rubbermaid, Inc. 93,179 775 Nordstrom, Inc. 47,895 6,775 * Orient-Express Hotels, Ltd. – Class “A” 102,370 100 Oxford Industries, Inc. 8,067 1,550 Penske Automotive Group, Inc. 73,098 5,200 Pier 1 Imports, Inc. 120,016 350 Ralph Lauren Corporation 61,799 3,200 Ruth’s Hospitality Group, Inc. 45,472 2,250 * TRW Automotive Holdings Corporation 167,378 1,325 Tupperware Brands Corporation 125,252 50 * Vince Holding Corporation 1,534 1,400 Wyndham Worldwide Corporation 103,166 2,403,852 Consumer Staples—7.1% 2,725 * Amira Nature Foods, Ltd. 42,946 2,325 Avon Products, Inc. 40,036 150 * Fairway Group Holdings Corporation 2,718 2,175 Herbalife, Ltd. 171,173 300 McCormick & Company, Inc. 20,676 2,850 Nu Skin Enterprises, Inc. – Class “A” 393,927 1,275 Pinnacle Foods, Inc. 35,011 6,210 * Prestige Brands Holdings, Inc. 222,318 1,079 Tootsie Roll Industries, Inc. 35,111 963,916 80 Shares Security Value Energy—7.3% 475 * Dril-Quip, Inc. $ 2,800 Ensco, PLC – Class “A” 160,104 575 EOG Resources, Inc. 96,508 1,400 EQT Corporation 125,692 4,275 * Helix Energy Solutions Group, Inc. 99,095 625 Hess Corporation 51,875 2,175 National Oilwell Varco, Inc. 172,978 4,275 Noble Corporation, PLC 160,184 3,500 Talisman Energy, Inc. 40,775 1,950 * Weatherford International, Ltd. 30,206 989,634 Financials—11.3% 925 Ameriprise Financial, Inc. 106,421 3,100 Berkshire Hills Bancorp, Inc. 84,537 2,575 * Brixmor Property Group, Inc. (REIT) 52,350 1,625 City National Corporation 128,732 3,425 Discover Financial Services 191,629 2,325 Douglas Emmett, Inc. (REIT) 54,149 650 Federal Realty Investment Trust (REIT) 65,917 1,400 Financial Select Sector SPDR Fund (ETF) 30,604 2,725 FirstMerit Corporation 60,577 2,650 * Health Insurance Innovations, Inc. – Class “A” 26,791 230 Invesco, Ltd. 8,372 325 M&T Bank Corporation 37,836 1,870 NASDAQ OMX Group, Inc. 74,426 1,550 Oritani Financial Corporation 24,878 4,275 Protective Life Corporation 216,571 1,400 * Realogy Holdings Corporation 69,258 350 Rexford Industrial Realty, Inc. (REIT) 4,620 1,425 SPDR S&P Regional Banking (ETF) 57,869 5,050 Sterling Bancorp 67,519 2,725 Waddell & Reed Financial, Inc. – Class “A” 177,452 1,540,508 Health Care—12.4% 2,634 * Actavis, PLC 442,512 1,950 * Centene Corporation 114,952 1,175 DENTSPLY International, Inc. 56,964 2,500 * Gilead Sciences, Inc. 187,875 81 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2013 Shares Security Value Health Care (continued) 1,700 McKesson Corporation $ 1,900 Omnicare, Inc. 114,684 300 Perrigo Company, PLC 46,038 1,800 * Salix Pharmaceuticals, Ltd. 161,892 1,950 Thermo Fisher Scientific, Inc. 217,133 3,575 * Triple-S Management Corporation – Class “B” 69,498 1,685,928 Industrials—15.2% 2,175 A.O. Smith Corporation 117,320 2,800 Altra Industrial Motion Corporation 95,816 1,475 * Armstrong World Industries, Inc. 84,975 1,550 * B/E Aerospace, Inc. – Class “B” 134,896 2,500 Chicago Bridge & Iron Company NV – NY Shares 207,850 1,575 Dover Corporation 152,050 1,775 G&K Services, Inc. – Class “A” 110,458 2,810 Generac Holdings, Inc. 159,158 925 IDEX Corporation 68,311 2,025 ITT Corporation 87,926 1,275 J.B. Hunt Transport Services, Inc. 98,557 1,175 Pentair, Ltd. 91,262 575 Roper Industries, Inc. 79,741 2,030 Ryder System, Inc. 149,773 1,325 Snap-on, Inc. 145,114 1,400 * TAL International Group, Inc. 80,290 925 Textainer Group Holdings, Ltd. 37,204 2,250 * United Rentals, Inc. 175,387 2,076,088 Information Technology—12.4% 3,875 * ARRIS Group, Inc. 94,414 400 * ATMI, Inc. 12,084 3,575 Avago Technologies, Ltd. 189,082 4,675 * Blackhawk Network Holdings, Inc. 118,090 3,075 CDW Corporation 71,832 1,400 * Fiserv, Inc. 82,670 5,050 Intersil Corporation – Class “A” 57,924 5,600 Mentor Graphics Corporation 134,792 2,025 Methode Electronics, Inc. 69,235 2,800 Microchip Technology, Inc. 125,300 3,925 * NeuStar, Inc. – Class “A” 195,701 82 Shares or Principal Amount Security Value Information Technology (continued) 5,050 Symantec Corporation $119,079 7,775 * Take-Two Interactive Software, Inc. 135,052 2,500 TE Connectivity, Ltd. 137,775 4,275 Technology Select Sector SPDR Fund (ETF) 152,788 1,695,818 Materials—6.5% 1,095 Cytec Industries, Inc. 102,010 4,147 Freeport-McMoRan Copper & Gold, Inc. 156,508 2,225 International Paper Company 109,092 2,250 Methanex Corporation 133,290 575 Praxair, Inc. 74,767 1,305 Rock-Tenn Company – Class “A” 137,038 850 Sigma-Aldrich Corporation 79,908 825 Westlake Chemical Corporation 100,708 893,321 Telecommunication Services—.6% 4,225 NTELOS Holdings Corporation 85,472 Utilities—2.8% 1,725 AGL Resources, Inc. 81,472 2,250 Portland General Electric Company 67,950 2,100 SCANA Corporation 98,553 3,100 Wisconsin Energy Corporation 128,154 376,129 Total Value of Common Stocks (cost $11,010,084) 12,710,666 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—3.7% $500M U.S. Treasury Bills, 0.019%, 2/20/2014 (cost $499,987) 499,987 Total Value of Investments (cost $11,510,071) 96.9 % 13,210,653 Other Assets, Less Liabilities 3.1 416,531 Net Assets 100.0 % $13,627,184 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 83 Portfolio of Investments (continued) OPPORTUNITY FUND December 31, 2013 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 12,710,666 $ — $ — $ 12,710,666 Short-Term U.S. Government Obligations — 499,987 — 499,987 Total Investments in Securities* $ 12,710,666 $ 499,987 $ — $ 13,210,653 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 84 See notes to financial statements Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: I’m pleased to send you the First Investors Life Select Growth Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 33.15%, including dividends of 5 cents per share. The Fund’s performance was heavily influenced by value drivers — stocks with the lowest price-to earnings and price-to-book value ratios — which showed the best returns in the market during the year. Though the Fund’s focus on companies exhibiting unexpected good business fundamentals that result in positive earnings revisions and positive earnings surprises was generally not rewarded with strong performance, the Fund’s attention to quality of earnings and reasonable valuation levels did positively impact performance. From a sector perspective, the industrials and financials sectors delivered most of the positive performance relative to the benchmark during the year. Wabtec, a manufacturer of components for railcars, and regional airline Alaska Air Group both gained more than 70% for the year on strong revenues and solid margin trends. In financials, American Express returned almost 60% as transaction volumes continued to show strength, while U.S. Bancorp gained 30%. On the negative side, the information technology and materials sectors proved challenging for the Fund during the year. Despite great returns in Alliance Data Systems and Western Digital, up 67% and 45%, respectively, negative moves in several holdings, including SolarWinds (down 35% on disappointing outlook despite great earnings results), and Nuance Communications (down 18% on generally disappointing results), generated significant underperformance. In the materials sector, disappointing results from fertilizer manufacturer CF Industries made the shares decline 6% before the position was sold mid-year. While a strong 33.15% absolute return was slightly shy of the benchmark performance, we are encouraged by the strong business fundamentals most of the portfolio companies are delivering, combined with how investors are starting to reward these characteristics with better performance. We continue to believe our focus on high-quality companies where earnings will exceed market expectations is the key to generating excess returns over the long term. 85 Portfolio Manager’s Letter (continued) SELECT GROWTH FUND Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 86 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,214.36 $4.80 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.87 $4.38 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 87 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Select Growth Fund and the Russell 3000 Growth Index. The graph compares a $10,000 investment in the First Investors Life Series Select Growth Fund beginning 12/31/03 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 88 Portfolio of Investments SELECT GROWTH FUND December 31, 2013 Shares Security Value COMMON STOCKS—96.0% Consumer Discretionary—19.9% 14,400 BorgWarner, Inc. $ 28,730 Gentex Corporation 947,803 12,925 Home Depot, Inc. 1,064,244 1,040 * Priceline.com, Inc. 1,208,896 12,320 Starbucks Corporation 965,765 20,710 TJX Companies, Inc. 1,319,848 4,247 Whirlpool Corporation 666,184 6,977,844 Consumer Staples—9.4% 18,200 Coca-Cola Enterprises, Inc. 803,166 7,600 Energizer Holdings, Inc. 822,624 6,740 Kimberly-Clark Corporation 704,060 24,400 Kroger Company 964,532 3,294,382 Energy—6.5% 4,160 Chevron Corporation 519,626 4,480 ExxonMobil Corporation 453,376 6,820 Helmerich & Payne, Inc. 573,426 14,190 Valero Energy Corporation 715,176 2,261,604 Financials—8.4% 14,350 American Express Company 1,301,976 12,090 Discover Financial Services 676,435 5,200 Travelers Companies, Inc. 470,808 12,170 U.S. Bancorp 491,668 2,940,887 Health Care—14.7% 7,620 * Actavis, PLC 1,280,160 14,500 * Align Technology, Inc. 828,675 5,390 Johnson & Johnson 493,670 6,620 McKesson Corporation 1,068,468 10,420 Omnicare, Inc. 628,951 18,150 ResMed, Inc. 854,502 5,154,426 89 Portfolio of Investments (continued) SELECT GROWTH FUND December 31, 2013 Shares Security Value Industrials—14.5% 10,130 Alaska Air Group, Inc. $ 743,238 19,030 AMETEK, Inc. 1,002,310 8,440 Boeing Company 1,151,976 8,820 Rockwell Automation, Inc. 1,042,171 15,390 Wabtec Corporation 1,143,015 5,082,710 Information Technology—22.6% 5,130 * Alliance Data Systems Corporation 1,348,831 15,380 * AOL, Inc. 717,016 2,650 Apple, Inc. 1,486,942 17,906 * CoreLogic, Inc. 636,200 9,100 DST Systems, Inc. 825,734 22,710 Hewlett-Packard Company 635,426 8,030 SanDisk Corporation 566,436 10,550 * VMware, Inc. – Class “A” 946,440 8,692 Western Digital Corporation 729,259 7,892,284 Total Value of Common Stocks (cost $23,492,036) 96.0 % 33,604,137 Other Assets, Less Liabilities 4.0 1,402,068 Net Assets 100.0 % $35,006,205 * Non-income producing 90 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $ 33,604,137 $ — $ — $ $ 33,604,137 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 91 Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: I’m pleased to send you the First Investors Life Special Situations Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was 30.88%, including dividends of 34 cents per share and capital gains of $1.56 per share. First Investors Management Company, Inc. assumed portfolio management responsibilities for the Fund effective September 23, 2013. We use a “bottom-up” approach to selecting investments that emphasizes fundamental research. We also have increased the number of holdings in the Fund to increase diversification. We will continue to invest primarily in common stocks of small-size companies that we believe are undervalued and that — generally — are experiencing a “special situation” that makes them undervalued. Developments creating special situations may include mergers, spin-offs, litigation resolution, new products, or management changes. As of period end, portfolio repositioning is well under way. Fund performance for fiscal year 2013 was positive; however it did not keep up with the broader market, as stocks rallied in anticipation of another round of quantitative easing by the Federal Reserve. The Fund’s underperformance this year was exacerbated by poor stock selection. The Fund’s absolute performance was mainly attributable to investments in consumer discretionary and information technology. Among our consumer discretionary stocks, Deckers Outdoor Corporation — which is best known for its UGG Australia brand of sheepskin boots — rose during the year on news that its retail sales were improving and its raw material costs were falling. Among our information technology stocks, TriQuint Semiconductor — which makes components for the consumer smartphone market — benefitted from strong demand for its radio frequency components used in 4G LTE networks. On a relative basis, the Fund underperformed the Russell 2000 Index primarily due to stock selection in the health care and financial sectors. Among financial stocks, EZCORP Inc. — which operates pawn shops that rely on gold jewelry as collateral —fell as gold prices dropped 28% during the year. Among health care stocks, Centene Corporation — which provides Medicaid managed-care programs — fell on concerns that recent state contract wins would be less profitable than existing state contracts. The Fund’s top-performing sector on a relative basis for the reporting period was consumer discretionary. Deckers Outdoor Corporation — which is discussed above —was the primary driver of outperformance. Live Nation Entertainment Inc. — which 92 manages concert venues and owns Ticketmaster — prevailed in an arbitration dispute in Europe. The company also reported stronger-than-expected concert attendance during the year. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 93 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,179.86 $4.51 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.08 $4.18 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 94 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Special Situations Fund and the Russell 2000 Index. The graph compares a $10,000 investment in the First Investors Life Series Special Situations Fund beginning 12/31/03 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividend and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. 95 Portfolio of Investments SPECIAL SITUATIONS FUND December 31, 2013 Shares Security Value COMMON STOCKS—98.0% Consumer Discretionary—18.8% 12,100 * ARAMARK Holdings Corporation $ 77,025 Best Buy Company, Inc. 3,071,757 1,200 * Container Store Group, Inc. 55,932 77,600 CST Brands, Inc. 2,849,472 30,900 Dana Holding Corporation 606,258 26,450 * Deckers Outdoor Corporation 2,233,967 87,950 * Express, Inc. 1,642,026 94,550 * Fox Factory Holding Corporation 1,665,971 24,550 Hanesbrands, Inc. 1,725,128 45,400 Harman International Industries, Inc. 3,715,990 39,800 * Jarden Corporation 2,441,730 55,000 * Live Nation Entertainment, Inc. 1,086,800 110,500 * Orient-Express Hotels, Ltd. – Class “A” 1,669,655 26,500 Penske Automotive Group, Inc. 1,249,740 110,200 Pier 1 Imports, Inc. 2,543,416 7,900 PVH Corporation 1,074,558 88,500 Regal Entertainment Group – Class “A” 1,721,325 100,025 Ruth’s Hospitality Group, Inc. 1,421,355 42,075 * Starz – Class “A” 1,230,273 28,625 Tupperware Brands Corporation 2,705,921 1,000 * Vince Holding Corporation 30,670 33,050 * Visteon Corporation 2,706,465 37,765,671 Consumer Staples—3.1% 1,600 * Amira Nature Foods, Ltd. 25,216 29,275 Herbalife, Ltd. 2,303,942 20,050 Nu Skin Enterprises, Inc. – Class “A” 2,771,311 44,000 Pinnacle Foods, Inc. 1,208,240 6,308,709 Energy—10.6% 87,800 * Approach Resources, Inc. 1,693,662 41,875 Ensco, PLC – Class “A” 2,394,413 70,400 * Helix Energy Solutions Group, Inc. 1,631,872 122,062 * Matrix Service Company 2,986,857 52,900 Noble Corporation, PLC 1,982,163 265,225 * PetroQuest Energy, Inc. 1,145,772 96 Shares Security Value Energy (continued) 93,975 * Stone Energy Corporation $ 87,450 Western Refining, Inc. 3,708,755 39,175 * Whiting Petroleum Corporation 2,423,757 21,217,846 Financials—17.5% 60,000 American Financial, Inc. 3,463,200 6,400 Armada Hoffler Properties, Inc. (REIT) 59,392 44,075 Aspen Insurance Holdings, Ltd. 1,820,738 66,500 Berkshire Hills Bancorp, Inc. 1,813,455 49,650 * Brixmor Property Group, Inc. (REIT) 1,009,384 26,550 City National Corporation 2,103,291 66,500 Douglas Emmett, Inc. (REIT) 1,548,785 17,600 Federal Realty Investment Trust (REIT) 1,784,816 179,875 Financial Select Sector SPDR Fund (ETF) 3,932,068 77,500 FirstMerit Corporation 1,722,825 77,025 Montpelier Re Holdings, Ltd. 2,241,428 39,550 OceanFirst Financial Corporation 677,491 66,175 Oritani Financial Corporation 1,062,109 68,600 Protective Life Corporation 3,475,276 43,950 SPDR S&P Regional Banking (ETF) 1,784,810 200,175 Sterling Bancorp 2,676,340 101,125 TCF Financial Corporation 1,643,281 30,000 United Fire Group, Inc. 859,800 24,550 Waddell & Reed Financial, Inc. – Class “A” 1,598,696 35,277,185 Health Care—7.2% 50,625 * Centene Corporation 2,984,344 37,150 * Exactech, Inc. 882,684 34,700 Health Care Select Sector SPDR Fund (ETF) 1,923,768 25,075 * Life Technologies Corporation 1,900,685 44,000 * Masimo Corporation 1,286,120 44,075 Omnicare, Inc. 2,660,367 37,000 PerkinElmer, Inc. 1,525,510 14,300 * Salix Pharmaceuticals, Ltd. 1,286,142 700 * Surgical Care Affilates, Inc. 24,388 14,474,008 97 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2013 Shares Security Value Industrials—13.6% 33,450 Altra Industrial Motion Corporation $ 19,350 Applied Industrial Technologies, Inc. 949,891 37,575 G&K Services, Inc. – Class “A” 2,338,292 54,900 Generac Holdings, Inc. 3,109,536 79,950 Industrial Select Sector SPDR Fund (ETF) 4,178,187 55,100 ITT Corporation 2,392,442 94,800 Kforce, Inc. 1,939,608 41,400 * Korn/Ferry International 1,081,368 1,500 * Navigator Holdings, Ltd. 40,410 4,500 Precision Castparts Corporation 1,211,850 52,900 Ryder System, Inc. 3,902,962 20,050 Snap-On, Inc. 2,195,876 37,850 * United Rentals, Inc. 2,950,408 27,435,489 Information Technology—19.3% 68,225 * Advanced Energy Industries, Inc. 1,559,623 46,300 * ATMI, Inc. 1,398,723 77,025 Avnet, Inc. 3,397,573 83,750 * Blackhawk Network Holdings, Inc. 2,115,525 88,600 CDW Corporation 2,069,696 55,000 * CommScope Holding Company, Inc. 1,040,600 19,800 IAC/InterActiveCorp 1,360,062 275,600 Intersil Corporation – Class “A” 3,161,132 91,025 Lender Processing Services, Inc. 3,402,514 93,100 Mentor Graphics Corporation 2,240,917 61,275 Methode Electronics, Inc. 2,094,992 55,100 Microchip Technology, Inc. 2,465,725 52,825 * Microsemi Corporation 1,317,984 61,925 * NeuStar, Inc. – Class “A” 3,087,581 84,650 * Progress Software Corporation 2,186,509 140,400 * Take-Two Interactive Software, Inc. 2,438,748 28,725 Technology Select Sector SPDR Fund (ETF) 1,026,632 153,625 * TriQuint Semiconductor, Inc. 1,281,233 26,500 * Verint Systems, Inc. 1,137,910 38,783,679 98 Shares or Principal Amount Security Value Materials—4.0% 47,175 AptarGroup, Inc. $3,198,937 22,000 Sensient Technologies Corporation 1,067,440 31,225 Westlake Chemical Corporation 3,811,636 8,078,013 Telecommunication Services—.7% 68,500 NTELOS Holdings Corporation 1,385,755 Utilities—3.2% 40,050 AGL Resources, Inc. 1,891,561 40,000 Portland General Electric Company 1,208,000 33,050 SCANA Corporation 1,551,036 44,075 Wisconsin Energy Corporation 1,822,061 6,472,658 Total Value of Common Stocks (cost $156,756,573) 197,199,013 SHORT TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.2% $2,500M Federal Home Loan Bank, 0.03%, 1/3/2014 (cost $2,499,996) 2,499,996 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.5% 1,000M U.S. Treasury Bills, (0.0075)%, 1/2/2014 (cost $1,000,000) 1,000,000 Total Value of Investments (cost $160,256,569) 99.7 % 200,699,009 Other Assets, Less Liabilities .3 515,115 Net Assets 100.0 % $201,214,124 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 99 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND December 31, 2013 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 197,199,013 $ — $ — $ 197,199,013 Short-Term U.S. Government Agency Obligations — 2,499,996 — 2,499,996 Short-Term U.S. Government Obligations — 1,000,000 — 1,000,000 Total Investments in Securities* $ 197,199,013 $ 3,499,996 $ — $ 200,699,009 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 100 See notes to financial statements Portfolio Managers’ Letter TARGET MATURITY 2015 FUND Dear Investor: We’re pleased to send you the First Investors Life Target Maturity 2015 Fund annual report for the year ended December 31, 2013. During the period, the Fund’s return on a net asset value basis was –0.20%, including dividends of 68 cents per share and capital gains of 22 cents per share. The Fund’s investment objective is to seek a predictable compounded return consistent with preservation of capital for the investors who hold the Fund’s shares until maturity. To meet this objective, the Fund is fully invested in high-quality zero-coupon bonds that are due to mature on or around the Fund’s maturity date. The primary factor affecting the performance of the Fund was the movement of two-year U.S. Treasury note interest rates. Because of the Federal Reserve’s commitment to keep short-term interest rates at their current very low levels, two-year Treasury rates increased by only 13 basis points (0.13%) from 0.25% to 0.38%. Consequently, almost all of the Fund’s return was due to the accretion of its zero-coupon holdings as they moved closer to maturity in 2015. The Fund — which is nearing its target maturity date — outperformed its benchmark, the Citigroup U.S. Treasury/Government Sponsored Index, whose longer duration during a year that has seen a substantial rise in long-term interest rates, exposes it to greater risk. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 101 Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,002.73 $3.89 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.33 $3.92 * Expenses are equal to the annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 102 Cumulative Performance Information (unaudited) TARGET MATURITY 2015 FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund and the Citigroup U.S. Treasury/Government Sponsored Index. The graph compares a $10,000 investment in the First Investors Life Series Target Maturity 2015 Fund beginning 12/31/03 with a theoretical investment in the Citigroup U.S. Treasury/Government Sponsored Index (the “Index”). The Index is a market capitalization-weighted index that consists of debt issued by the U.S. Treasury and U.S. Government sponsored agencies. Every issue included in the Index is trader-priced, and the Index follows consistent and realistic availability limits, including only those securities with sufficient amounts outstanding. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. During the periods shown, some of the expenses of the Fund were waived. If such expenses had been paid by the Fund, the Average Annual Total Returns for One Year, Five Years and Ten Years would have been (0.35%), 2.59% and 5.04%, respectively. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. 103 Portfolio of Investments TARGET MATURITY 2015 FUND December 31, 2013 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS-67.3% Agency For International Development – Israel: $698M 9/15/2015 0.59 % $ 2,134M 11/15/2015 0.61 2,109,805 Fannie Mae: 243M 8/12/2015 0.41 241,389 600M 9/23/2015 0.46 595,214 2,358M 11/15/2015 0.50 2,336,177 650M Federal Judiciary Office Building, 2/15/2015 1.04 642,434 Freddie Mac: 550M 3/15/2015 0.73 545,182 930M 9/15/2015 0.78 917,724 830M 9/15/2015 0.78 819,019 210M Government Trust Certificate – Turkey Trust, 5/15/2015 1.09 206,875 200M International Bank for Reconstruction & Development, 2/15/2015 0.45 198,988 2,727M Resolution Funding Corporation, 10/15/2015 0.50 2,702,792 2,000M Tennessee Valley Authority, 11/1/2015 1.02 1,963,158 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $12,829,873) 13,969,796 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS-32.5% 6,790M U.S. Treasury Strips, 11/15/2015 (cost $6,087,270) 0.35 6,746,184 Total Value of Investments (cost $18,917,143) 99.8 % 20,715,980 Other Assets, Less Liabilities .2 39,918 Net Assets 100.0 % $ 20,755,898 † The effective yields shown for the zero coupon obligations are the effective yields at December 31, 2013. 104 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 13,969,796 $ — $ 13,969,796 U.S. Government Zero Coupon Obligations — 6,746,184 — 6,746,184 Total Investments in Securities $ — $ 20,715,980 $ — $ 20,715,980 There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 105 Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: We’re pleased to send you the First Investors Life Total Return Fund annual report for the year ended December 31, 2013. The Fund’s return on a net asset value basis was 17.02%. The Fund’s performance this year was driven in substantial part by its policy of allocating its assets among equities, fixed-income investments and cash. On average, the Fund maintained allocations of 55% in equities, 32% in fixed income, and 13% in cash. Fixed Income For 2013, the broad bond market returned –2.2%, its worst year since 1994. The market’s performance was the result of a substantial increase in long-term interest rates from historically low levels. The catalyst for higher rates was the Fed’s decision to begin to taper quantitative easing which, in turn, was due to an improved economic outlook. The benchmark ten year U.S. Treasury note yield rose from 1.76% to 3.03%, its highest level in two-and-a-half years. In contrast, short-term interest rates remained very low due to the Fed’s commitment to maintain the federal funds rate close to zero. Consequently, the two year Treasury note yield moved from 0.25% to 0.38% year-over-year. Corporate bond spreads tightened substantially during the year. This contributed to positive returns of 7.4% and 5.7% for high yield bonds and floating rate securities, respectively. Tighter spreads also helped investment grade corporate bonds offset part of the impact of higher interest rates, resulting in a return for the sector of –1.5%. In contrast, and reflecting the large move higher in interest rates, the broad Treasury market lost 3.4% and 10+ year Treasuries lost 12.4%. Mortgage-backed securities returned –1.4% as spreads widened in response to the Fed’s decision to taper its bond buying program. During the review period, the Fund had average bond and cash allocations of 36.1% and 3.6%, respectively. Sector allocations as a percent of Fund assets were relatively stable throughout the year: 25.2% in investment grade corporate bonds, 5.6% in MBS, 1.9% in agency securities, 1.8% in Treasury notes, and 1.6% in municipal bonds. The Fund’s bond allocation returned –0.62% compared to –1.46% for the Merrill Lynch U.S. Broad Market Index. Security selection was a positive contributor to performance primarily due to the corporate bond holdings which were concentrated in BBB-rated, intermediate maturity securities. Sector weightings also added to the Fund’s performance primarily due to the Fund’s 6% overweight in investment grade corporate bonds and underweight in Treasuries. 106 Equities During the year under review, strong equity performance and the market rally were driven by a combination of slow-but-gradually-improving economic conditions, accommodative monetary policy from the Federal Reserve (“the Fed”), low volatility and improving corporate fundamentals. Investor sentiment also improved, with stocks benefitting from a positive re-rating of market-valuation metrics toward more normalized historical levels, which erased the bearish views toward stocks that prevailed after the 2008–2009 market correction. Despite numerous challenges throughout the year — including worries over whether or not the Fed would “taper” its bond buying stimulus of the economy; disagreements between President Obama and the U.S. Congress on government budget and spending matters; and geopolitical conflicts around the globe — equity markets remained resilient and investors’ restored confidence barely wavered. This year’s market results were broadly positive overall, with all market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Small and mid-cap stocks flourished, as investors felt comfortable adding more risk to their portfolios. Companies with the ability to pay and raise dividends and execute share repurchases of their own stocks were also rewarded. Mergers and acquisitions also continued to drive strong performance. These conditions produced a solid year for the Fund, which continued to invest across all market capitalization segments, allocating 67% of equity holdings to large cap, 18% to midcap and 15% to small-cap stocks (ranges defined by Lipper) as of period end. All equity segments produced positive returns, with the large-cap segment slightly exceeding the benchmark and small- and mid-cap segments outperforming strongly. Results were also buoyed by the Fund’s stock selection within consumer staples, industrials, basic materials, consumer discretionary and healthcare — all sectors in which the Fund was overweighted relative to the benchmark. The worst relative performing sector was financials. In consumer staples, good stock selection and an overweighting of the sector added to strong relative performance for the year. Nu Skin Enterprises had an amazing year, as the stock was the Fund’s top-performing investment. The company reported a series of earnings and guidance increases driven by accelerated distributor momentum and the launch of a new weight-management product that greatly exceeded expectations. 107 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND Herbalife had a great year for the Fund as well. The company posted a series of strong revenue and earnings growth quarters driven by robust core business fundamentals and the anticipation of some substantially accretive capital deployment. The stock also benefited from a significant short position at the beginning of the year by a high-profile investor, which turned into a short squeeze when results were better than expected, exacerbating the positive returns. The Fund also benefited from strong performance out of CVS as the drugstore chain utilized its strong free cash-flow to return a lot of capital to shareholders while also restructuring its integrated retail/pharmacy business. In industrials, 3M, the diversified industrial company, delivered solid earnings throughout the year and also gave an upbeat outlook for growth in 2014 as many of the headwinds that the company had been facing are finally starting to recede. Generac, the maker of backup generators, again rewarded its shareholders this past year with strong earnings growth and a $5 special dividend as the company continued to benefit from the effects of Hurricane Sandy, which drove demand for standby generators and awareness for the need to have backup power solutions. TAL International continued to be a solid performer. Despite slowing fundamentals, TAL continued to put-up record earnings in 2013. These earnings, combined with a very high dividend yield, drove the stock to all-time highs. In materials, LyondellBasell, the chemical and polymer maker, was up strongly, having delivered consistent, near-record profitability all year as the company benefited from its de-bottlenecking efforts and the continued low-cost of ethanol feedstock. Rock-Tenn, the containerboard manufacturer, was up as strong box prices and additional cost synergies from an M&A transaction led to strong earnings growth and cash generation. The Fund also benefited from strong performance out of International Paper, a manufacturer of containerboard and paper products, which also profited from strong containerboard prices and additional synergies from its Temple-Inland acquisition. In consumer discretionary, Best Buy was up significantly for the year as management continued to execute on its turnaround plan that looks to boost cash flow, gross margins, comparable store sales, and significantly cut costs. CBS was up as well, as the company announced that it would be unlocking value by converting CBS’ outdoor advertising division into a Real Estate Investment Trust. GNC Holdings, the retailer of health and wellness products, was up strongly as its new gold loyalty card drove upside to earnings and projected earnings in 2014. The Fund also benefited from significant investment in Tier 1 auto suppliers as Delphi Automotive, BorgWarner, Harman International, TRW Automotive, and Lear Corp. all contributed to the Fund’s performance. 108 In health care, top holding Gilead Science delivered strong core business growth and received FDA approval for its potential blockbuster next-generation hepatitis C drug. Another name, Thermo Fisher, announced the acquisition of Life Technologies, which expands its presence in high-growth markets and provides the opportunity for meaningful synergies and earnings accretion. The Fund also benefited from strong performance out of Actavis as that company completed the acquisition of Warner Chilcott (also a Fund position) which brought significant cost, sales, and tax synergies. On a relative basis, the Fund performed well, outperforming its benchmark. It did underperform the benchmark within the financial sector, where the fund remains underweight. With seemingly no end to quantitative easing and increased costs from greater regulation now looking permanent, financial-sector profits and growth prospects remain anemic, impacting these companies’ ability to raise dividends and repurchase stock. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 109 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (7/1/13) (12/31/13) (7/1/13–12/31/13)* Expense Examples Actual $1,000.00 $1,098.30 $9.89 Hypothetical (5% annual return before expenses) $1,000.00 $1,015.78 $9.50 * Expenses are equal to the annualized expense ratio of 1.87%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of December 31, 2013, and are based on the total value of investments. 110 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Life Series Total Return Fund, the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. The graph compares a $10,000 investment in the First Investors Life Series Total Return Fund beginning 12/17/12 (commencement of operations) with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasuries, quasi-government, corporate and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. * The Average Annual Total Return figures are for the periods ended 12/31/13. The returns shown do not reflect any sales charges, since the Fund sells its shares solely to variable annuity and/or variable life insurance subaccounts at net asset value. The returns do not reflect the fees and charges that an individual would pay in connection with an investment in a variable annuity or life contract or policy. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that an investor would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. 111 Portfolio of Investments TOTAL RETURN FUND December 31, 2013 Shares Security Value COMMON STOCKS—58.4% Consumer Discretionary—9.9% 1,000 * ARAMARK Holdings Corporation $ 1,800 Best Buy Company, Inc. 71,784 1,100 BorgWarner, Inc. 61,501 1,950 CBS Corporation – Class “B” 124,293 500 Dana Holding Corporation 9,810 1,400 Delphi Automotive, PLC 84,182 2,000 * Express, Inc. 37,340 2,300 Ford Motor Company 35,489 1,800 GNC Holdings, Inc. – Class “A” 105,210 1,000 Harman International Industries, Inc. 81,850 900 Home Depot, Inc. 74,106 1,200 * Jarden Corporation 73,620 1,400 L Brands, Inc. 86,590 500 Lear Corporation 40,485 350 McDonald’s Corporation 33,960 1,550 Newell Rubbermaid, Inc. 50,235 1,450 * Orient-Express Hotels, Ltd. – Class “A” 21,910 300 Penske Automotive Group, Inc. 14,148 2,100 Pier 1 Imports, Inc. 48,468 600 * Steiner Leisure, Ltd. 29,514 650 * TRW Automotive Holdings Corporation 48,353 350 Tupperware Brands Corporation 33,086 800 Walt Disney Company 61,120 1,050 Wyndham Worldwide Corporation 77,375 1,330,649 Consumer Staples—6.0% 2,000 Altria Group, Inc. 76,780 1,600 * Amira Nature Foods, Ltd. 25,216 1,150 Avon Products, Inc. 19,803 2,050 Coca-Cola Company 84,685 1,300 CVS Caremark Corporation 93,041 900 Herbalife, Ltd. 70,830 1,200 Nu Skin Enterprises, Inc. – Class “A” 165,864 500 PepsiCo, Inc. 41,470 1,300 Philip Morris International, Inc. 113,269 550 Procter & Gamble Company 44,776 800 Wal-Mart Stores, Inc. 62,952 798,686 112 Shares Security Value Energy—6.1% 550 Anadarko Petroleum Corporation $ 600 Chevron Corporation 74,946 1,100 ConocoPhillips 77,715 1,100 Devon Energy Corporation 68,057 1,050 Ensco, PLC – Class “A” 60,039 1,100 ExxonMobil Corporation 111,320 100 Hess Corporation 8,300 1,500 Marathon Oil Corporation 52,950 550 Marathon Petroleum Corporation 50,451 550 National Oilwell Varco, Inc. 43,741 2,200 Noble Corporation, PLC 82,434 450 Occidental Petroleum Corporation 42,795 450 Phillips 66 34,709 200 Schlumberger, Ltd. 18,022 1,500 Suncor Energy, Inc. 52,575 821,680 Financials—5.6% 1,000 American Express Company 90,730 700 Ameriprise Financial, Inc. 80,535 500 Armada Hoffler Properties, Inc. (REIT) 4,640 2,100 * Brixmor Property Group, Inc. (REIT) 42,693 1,300 Discover Financial Services 72,735 500 Financial Select Sector SPDR Fund (ETF) 10,930 900 FirstMerit Corporation 20,007 625 * Health Insurance Innovations, Inc. – Class “A” 6,319 450 Invesco, Ltd. 16,380 1,900 JPMorgan Chase & Company 111,112 100 M&T Bank Corporation 11,642 500 MetLife, Inc. 26,960 400 Morgan Stanley 12,544 650 PNC Financial Services Group, Inc. 50,427 500 SPDR S&P Regional Banking (ETF) 20,305 1,700 Sunstone Hotel Investors, Inc. (REIT) 22,780 1,650 U.S. Bancorp 66,660 1,850 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 34,132 1,150 Wells Fargo & Company 52,210 753,741 113 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2013 Shares Security Value Health Care—8.3% 1,900 Abbott Laboratories $ 1,050 AbbVie, Inc. 55,450 650 * Actavis, PLC 109,200 550 Baxter International, Inc. 38,253 250 Covidien, PLC 17,025 950 * Express Scripts Holding Company 66,728 1,900 * Gilead Sciences, Inc. 142,785 1,300 Johnson & Johnson 119,067 18 * Mallinckrodt, PLC 941 450 McKesson Corporation 72,630 1,500 Merck & Company, Inc. 75,075 700 Omnicare, Inc. 42,252 3,800 Pfizer, Inc. 116,394 400 * Salix Pharmaceuticals, Ltd. 35,976 1,250 Thermo Fisher Scientific, Inc. 139,187 400 Zoetis, Inc. 13,076 1,116,866 Industrials—7.7% 800 3M Company 112,200 300 ADT Corporation 12,141 1,200 Altra Industrial Motion Corporation 41,064 500 * Armstrong World Industries, Inc. 28,805 450 Caterpillar, Inc. 40,864 750 Chicago Bridge & Iron Company NV – NY Shares 62,355 800 Dover Corporation 77,232 1,150 Generac Holdings, Inc. 65,136 1,800 General Electric Company 50,454 1,050 Honeywell International, Inc. 95,939 450 ITT Corporation 19,539 50 Lockheed Martin Corporation 7,433 750 Pentair, Ltd. 58,253 150 Raytheon Company 13,605 600 Ryder System, Inc. 44,268 500 Snap-on, Inc. 54,760 1,050 * TAL International Group, Inc. 60,218 450 Textainer Group Holdings, Ltd. 18,099 1,000 Textron, Inc. 36,760 1,600 Tyco International, Ltd. 65,664 600 United Technologies Corporation 68,280 1,033,069 114 Shares Security Value Information Technology—10.4% 175 Apple, Inc. $ 1,650 * ARRIS Group, Inc. 40,202 1,400 Avago Technologies, Ltd. 74,046 1,200 * Blackhawk Network Holdings, Inc. 30,312 1,200 CDW Corporation 28,032 4,000 Cisco Systems, Inc. 89,800 450 * eBay, Inc. 24,700 3,700 EMC Corporation 93,055 2,000 Hewlett-Packard Company 55,960 2,700 Intel Corporation 70,092 650 International Business Machines Corporation 121,921 2,000 Intersil Corporation – Class “A” 22,940 2,700 Mentor Graphics Corporation 64,989 4,000 Microsoft Corporation 149,720 1,350 * NeuStar, Inc. – Class “A” 67,311 1,500 Oracle Corporation 57,390 600 * PTC, Inc. 21,234 1,350 QUALCOMM, Inc. 100,237 2,150 Symantec Corporation 50,697 2,300 * Take-Two Interactive Software, Inc. 39,951 1,050 TE Connectivity, Ltd. 57,866 1,000 * Yahoo!, Inc. 40,440 1,399,089 Materials—3.1% 800 Celanese Corporation – Series “A” 44,248 500 Cytec Industries, Inc. 46,580 2,000 Freeport-McMoRan Copper & Gold, Inc. 75,480 1,200 International Paper Company 58,836 1,100 LyondellBasell Industries NV – Class “A” 88,308 200 Praxair, Inc. 26,006 500 Rock-Tenn Company – Class “A” 52,505 700 RPM International, Inc. 29,057 421,020 Telecommunication Services—1.2% 2,050 AT&T, Inc. 72,078 1,850 Verizon Communications, Inc. 90,909 162,987 115 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2013 Shares or Principal Amount Security Value Utilities—.1% 200 Atmos Energy Corporation $ Total Value of Common Stocks (cost $6,920,001) 7,846,871 EXCHANGE TRADED FUNDS—17.2% Intermediate Term Bond Fund—15.6% 26,131 Vanquard Total Bond Market ETF 2,090,219 Municipal Bond Fund—1.6% 2,100 iShares National AMT – Free Muni Bond ETF 217,854 Total Value of Exchange Traded Funds (cost $2,362,532) 2,308,073 CORPORATE BONDS—14.0% Chemicals—.9% $100M CF Industries, Inc., 7.125%, 5/1/2020 117,367 Energy—2.7% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 120,022 100M Suncor Energy, Inc., 6.1%, 6/1/2018 115,709 100M Valero Energy Corp., 9.375%, 3/15/2019 129,017 364,748 Financial Services—2.6% 100M American Express Co., 7%, 3/19/2018 119,596 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 125,199 100M General Electric Capital Corp., 5.625%, 9/15/2017 113,856 358,651 Financials—4.3% 100M Bank of America Corp., 5.65%, 5/1/2018 113,938 100M Citigroup, Inc., 6.125%, 11/21/2017 115,372 100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 114,776 100M JPMorgan Chase & Co., 6%, 1/15/2018 115,252 100M Morgan Stanley, 6.625%, 4/1/2018 117,120 576,458 Food/Beverage/Tobacco—1.0% 100M Altria Group, Inc., 9.7%, 11/10/2018 131,573 Healthcare—.9% 100M Biogen IDEC, Inc., 6.875%, 3/1/2018 118,003 116 Principal Amount Security Value Media-Broadcasting—.8% $100M Comcast Corp., 5.15%, 3/1/2020 $111,706 Metals/Mining—.8% 100M Newmont Mining Corp., 5.125%, 10/1/2019 103,838 Total Value of Corporate Bonds (cost $1,888,139) 1,882,344 U.S. GOVERNMENT AGENCY OBLIGATIONS—2.2% 200M Fannie Mae, 1.625%, 11/27/2018 198,564 100M Federal Farm Credit Bank, 2.79%, 11/12/2020 99,003 Total Value of U.S. Government Agency Obligations (cost $298,060) 297,567 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—6.3% U.S. Treasury Bills: 300M (0.0075)%, 1/2/2014 300,000 550M 0.023%, 1/9/2014 549,997 Total Value of Short-Term U.S. Government Obligations (cost $849,997) 849,997 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.0% 400M Federal Home Loan Bank, 0.049%, 2/7/2014 (cost $399,980) 399,980 Total Value of Investments (cost $12,718,709) 101.1 % 13,584,832 Excess of Liabilities Over Other Assets (1.1 ) (142,537) Net Assets 100.0 % $13,442,295 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). Summary of Abbreviations: AMT Alternative Minimum Tax ETF Exchange Traded Fund REIT Real Estate Investment Trust 117 Portfolio of Investments (continued) TOTAL RETURN FUND December 31, 2013 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of December 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 7,846,871 $ — $ — $ 7,846,871 Exchange Traded Funds 2,308,073 — — 2,308,073 Corporate Bonds — 1,882,344 — 1,882,344 U.S. Government Agency Obligations — 297,567 — 297,567 Short-Term U.S. Government Obligations — 849,997 — 849,997 Short-Term U.S. Government Agency Obligations — 399,980 — 399,980 Total Investments in Securities* $ 10,154,944 $ 3,429,888 $ — $ 13,584,832 * The Portfolio of Investments provides information on the industry categorization for common stocks, exchange traded funds and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended December 31, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 118 See notes to financial statements This page left intentionally blank. 119 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2013 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Assets Investments in securities: At identified cost $ 12,689,358 $ 70,933,196 $ 87,839,516 $ 29,071,724 $ 271,609,668 $ 91,659,782 At value (Note 1A) $ 12,689,358 $ 98,555,151 $ 90,400,880 $ 28,994,419 $ 473,680,050 $ 127,320,440 Cash 254,325 572,902 4,786,967 1,684,986 1,796,207 755,909 Receivables: Investment securities sold 1,199,932 — 431,885 590,437 — — Interest and dividends 41 163,412 1,266,163 113,968 456,627 169,597 Trust shares sold 229,682 377,690 356,537 87,068 863,985 372,099 Other assets 566 4,162 4,280 1,543 20,098 5,962 Total Assets 14,373,904 99,673,317 97,246,712 31,472,421 476,816,967 128,624,007 Liabilities Payables: Investment securities purchased — 932,568 1,948,487 956,531 1,976,784 — Trust shares redeemed 3,407,887 32,845 23,216 18 86,500 15,735 Accrued advisory fees — 62,861 61,694 15,991 297,305 82,068 Accrued expenses 13,857 16,626 24,994 17,201 33,784 44,798 Total Liabilities 3,421,744 1,044,900 2,058,391 989,741 2,394,373 142,601 Net Assets $ 10,952,160 $ 98,628,417 $ 95,188,321 $ 30,482,680 $ 474,422,594 $ 128,481,406 Net Assets Consist of: Capital paid in $ 10,952,160 $ 65,251,228 $ 108,461,687 $ 30,561,520 $ 265,182,193 $ 106,107,075 Undistributed net investment income — 1,692,587 4,675,623 784,013 5,573,481 1,477,791 Accumulated net realized gain (loss) on investments, futures contracts and foreign currency transactions — 4,062,647 (20,510,353 ) (785,548 ) 1,596,538 (14,769,831 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions — 27,621,955 2,561,364 (77,305 ) 202,070,382 35,666,371 Total $ 10,952,160 $ 98,628,417 $ 95,188,321 $ 30,482,680 $ 474,422,594 $ 128,481,406 Shares of beneficial interest outstanding (Note 2) 10,952,160 4,720,663 13,925,151 3,077,868 10,568,925 6,230,697 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 20.89 $ 6.84 $ 9.90 $ 44.89 $ 20.62 120 See notes to financial statements 121 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS December 31, 2013 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY2015 RETURN Assets Investments in securities: At identified cost $ 54,133,975 $ 11,510,071 $ 23,492,036 $ 160,256,569 $ 18,917,143 $ 12,718,709 At value (Note 1A) $ 56,396,119 $ 13,210,653 $ 33,604,137 $ 200,699,009 $ 20,715,980 $ 13,584,832 Cash 1,203,269 650,863 1,172,457 667,820 73,931 281,904 Receivables: Investment securities sold — Interest and dividends 270,923 6,728 15,752 133,488 — 35,085 Trust shares sold 736,391 648,511 259,779 191,380 2,843 424,356 Other assets 2,655 327 1,397 9,155 1,032 368 Total Assets 58,609,357 14,517,082 35,053,522 201,700,852 20,793,786 14,326,545 Liabilities Payables: Investment securities purchased — 864,152 — 282,528 — 860,626 Trust shares redeemed 1,858 258 11,831 48,233 11,697 240 Accrued advisory fees 30,384 7,567 22,265 128,389 10,978 7,671 Accrued expenses 13,713 17,921 13,221 27,578 15,213 15,713 Total Liabilities 45,955 889,898 47,317 486,728 37,888 884,250 Net Assets $ 58,563,402 $ 13,627,184 $ 35,006,205 $ 201,214,124 $ 20,755,898 $ 13,442,295 Net Assets Consist of: Capital paid in $ 57,134,358 $ 11,927,723 $ 24,727,662 $ 126,040,442 $ 17,616,551 $ 12,573,735 Undistributed net investment income 1,682,913 — 125,763 948,774 961,274 9,540 Accumulated net realized gain (loss) on investments and futures contracts (2,516,013 ) (1,121 ) 40,679 33,782,468 379,236 (7,103 ) Net unrealized appreciation in value of investments 2,262,144 1,700,582 10,112,101 40,442,440 1,798,837 866,123 Total $ 58,563,402 $ 13,627,184 $ 35,006,205 $ 201,214,124 $ 20,755,898 $ 13,442,295 Shares of beneficial interest outstanding (Note 2) 5,310,681 967,745 2,758,491 5,162,844 1,415,360 1,157,305 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 11.03 $ 14.08 $ 12.69 $ 38.97 $ 14.66 $ 11.62 122 See notes to financial statements 123 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2013 CASH EQUITY FUND FOR GROWTH & MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL Investment Income Income: Interest $ 10,167 $ 975 $ 5,524,483 $ 781,801 $ 218 $ 394 Dividends — 2,394,432 (a) — — 8,863,443 (b) 2,679,382 (c) Total income 10,167 2,395,407 5,524,483 781,801 8,863,661 2,679,776 Expenses (Notes 1 and 4): Advisory fees 80,099 644,438 663,104 233,375 3,066,722 944,557 Professional fees 12,690 24,855 28,851 17,198 99,068 40,723 Custodian fees and expenses 5,112 6,391 18,229 8,885 22,347 116,137 Reports and notices to shareholders 3,849 9,494 12,291 4,821 36,977 14,462 Registration fees 250 383 1,478 1,378 1,378 1,378 Trustees’ fees 523 4,185 4,400 1,582 20,223 6,334 Other expenses 3,125 12,823 50,723 15,043 41,619 36,636 Total expenses 105,648 702,569 779,076 282,282 3,288,334 1,160,227 Less: Expenses waived and/or assumed (95,481 ) — — (46,675 ) — — Expenses paid indirectly — (614 ) — — (2,964 ) — Net expenses 10,167 701,955 779,076 235,607 3,285,370 1,160,227 Net investment income — 1,693,452 4,745,407 546,194 5,578,291 1,519,549 Realized and Unrealized Gain (Loss) on Investments, Futures Contracts and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments — 5,331,448 1,988,045 (270,049 ) 21,689,011 6,105,297 Futures contracts — — — (1,851 ) — — Foreign currency transactions — (41,014 ) Net realized gain (loss) on investments, futures contracts and foreign currency transactions — 5,331,448 1,988,045 (271,900 ) 21,689,011 6,064,283 Net unrealized appreciation (depreciation) on investments — 15,610,770 (932,205 ) (1,050,919 ) 105,622,192 623,668 Net gain (loss) on investments, futures contracts and foreign currency transactions — 20,942,218 1,055,840 (1,322,819 ) 127,311,203 6,687,951 Net Increase (Decrease) in Net Assets Resulting from Operations $ — $ 22,635,670 $ 5,801,247 $ (776,625 ) $ 132,889,494 $ 8,207,500 (a) Net of $9,809 foreign taxes withheld (b) Net of $13,804 foreign taxes withheld (c) Net of $198,728 foreign taxes withheld 124 See notes to financial statements 125 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Year Ended December 31, 2013 INVESTMENT SELECT SPECIAL TARGET TOTAL GRADE OPPORTUNITY GROWTH SITUATIONS MATURITY 2015 RETURN Investment Income Income: Interest $ 2,384,647 $ — $ — $ 2,825 $ 1,128,676 $ 7,115 Dividends — 72,955 (d) 372,533 2,404,720 — 108,306 (e) Total income 2,384,647 72,955 372,533 2,407,545 1,128,676 115,421 Expenses (Notes 1 and 4): Advisory fees 427,668 36,842 217,930 1,339,551 168,363 41,230 Professional fees 17,871 49,692 16,416 51,535 14,820 49,748 Custodian fees and expenses 9,330 17,045 1,752 15,477 5,025 7,553 Reports and notices to shareholders 7,859 2,043 4,096 19,917 4,399 2,200 Registration fees 1,378 1,300 250 1,450 233 1,300 Trustees’ fees 2,877 180 1,402 8,760 1,157 206 Other expenses 17,687 4,810 4,922 22,405 7,071 3,642 Total expenses 484,670 111,912 246,768 1,459,095 201,068 105,879 Less: Expenses waived (85,534 ) — — — (33,673 ) — Expenses paid indirectly — (18 ) — (328 ) — (22 ) Net expenses 399,136 111,894 246,768 1,458,767 167,395 105,857 Net investment income (loss) 1,985,511 (38,939 ) 125,765 948,778 961,281 9,564 Realized and Unrealized Gain (Loss) on Investments and Futures Contracts (Note 3): Net realized gain (loss) on: Investments 758,902 24,772 2,889,317 34,411,827 385,833 (5,959 ) Futures contracts (6,327 ) — Net realized gain (loss) on investments and futures contracts 752,575 24,772 2,889,317 34,411,82 7 385,833 (5,959 ) Net unrealized appreciation (depreciation) on investments (3,197,695 ) 1,689,676 5,421,909 12,833,797 (1,392,216 ) 866,528 Net gain (loss) on investments and futures contracts (2,445,120 ) 1,714,448 8,311,226 47,245,624 (1,006,383 ) 860,569 Net Increase (Decrease) in Net Assets Resulting from Operations $ (459,609 ) $ 1,675,509 $ 8,436,991 $ 48,194,402 $ (45,102 ) $ 870,133 (d) Net of $258 foreign taxes withheld (e) Net of $173 foreign taxes withheld 126 See notes to financial statements 127 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME GOVERNMENT Year Ended December 31 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 1,693,452 $ 1,722,353 $ 4,745,407 $ 4,854,875 $ 546,194 $ 632,294 Net realized gain (loss) on investments and — — 5,331,448 2,596,405 1,988,045 1,987,179 (271,900 ) 128,376 futures contracts Net unrealized appreciation (depreciation) of investments — — 15,610,770 3,298,775 (932,205 ) 3,252,443 (1,050,919 ) (169,676 ) Net increase (decrease) in net assets resulting from operations — — 22,635,670 7,617,533 5,801,247 10,094,497 (776,625 ) 590,994 Dividends to Shareholders Net investment income — — (1,722,352 ) (1,353,452 ) (5,167,402 ) (5,098,995 ) (821,479 ) (863,206 ) Trust Share Transactions Proceeds from shares sold 43,924,902 22,717,335 7,240,009 4,046,518 10,029,473 5,820,019 3,026,404 5,659,459 Reinvestment of dividends — — 1,722,352 1,353,452 5,167,402 5,098,995 821,479 863,206 Cost of shares redeemed (44,497,316 ) (23,616,279 ) (5,607,732 ) (6,328,801 ) (5,036,414 ) (5,739,644 ) (3,912,565 ) (2,655,218 ) Net increase (decrease) from trust share transactions (572,414 ) (898,944 ) 3,354,629 (928,831 ) 10,160,461 5,179,370 (64,682 ) 3,867,447 Net increase (decrease) in net assets (572,414 ) (898,944 ) 24,267,947 5,335,250 10,794,306 10,174,872 (1,662,786 ) 3,595,235 Net Assets Beginning of year 11,524,574 12,423,518 74,360,470 69,025,220 84,394,015 74,219,143 32,145,466 28,550,231 End of year † $ 10,952,160 $ 11,524,574 $ 98,628,417 $ 74,360,470 $ 95,188,321 $ 84,394,015 $ 30,482,680 $ 32,145,466 †Includes undistributed net investment income of $ — $ — $ 1,692,587 $ 1,722,322 $ 4,675,623 $ 4,812,094 $ 784,013 $ 821,463 Trust Shares Issued and Redeemed Sold 43,924,902 22,717,335 378,153 256,064 1,500,127 891,423 301,498 544,276 Issued for dividends reinvested — — 100,605 86,372 793,764 809,364 81,094 84,297 Redeemed (44,497,316 ) (23,616,279 ) (304,550 ) (401,229 ) (753,826 ) (882,225 ) (389,217 ) (255,947 ) Net increase (decrease) in trust shares outstanding (572,414 ) (898,944 ) 174,208 (58,793 ) 1,540,065 818,562 (6,625 ) 372,626 128 See notes to financial statements 129 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE OPPORTUNITY Year Ended December 31 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 5,578,291 $ 6,511,194 $ 1,519,549 $ 1,751,293 $ 1,985,511 $ 1,941,519 $ (38,939 ) $ (5,181 ) Net realized gain on investments, futures contracts and foreign currency transactions 21,689,011 12,684,018 6,064,283 11,040,801 752,575 1,033,660 24,772 — Net unrealized appreciation (depreciation) of investments and foreign currency transactions 105,622,192 35,740,929 623,668 8,785,147 (3,197,695 ) 2,457,373 1,689,676 10,906 Net increase (decrease) in net assets resulting from operations 132,889,494 54,936,141 8,207,500 21,577,241 (459,609 ) 5,432,552 1,675,509 5,725 Dividends to Shareholders Net investment income (6,511,151 ) (4,893,388 ) (1,658,517 ) (1,731,413 ) (2,247,136 ) (2,108,865 ) — — Trust Share Transactions Proceeds from shares sold 10,668,396 6,558,564 5,452,191 2,944,238 6,934,948 8,746,998 11,208,177 1,023,221 Reinvestment of dividends 6,511,151 4,893,388 1,658,517 1,731,413 2,247,136 2,108,865 — — Cost of shares redeemed (26,371,797 ) (25,063,569 ) (6,963,696 ) (8,402,525 ) (5,376,721 ) (3,666,506 ) (285,448 ) — Net increase (decrease) from trust share transactions (9,192,250 ) (13,611,617 ) 147,012 (3,726,874 ) 3,805,363 7,189,357 10,922,729 1,023,221 Net increase in net assets 117,186,093 36,431,136 6,695,995 16,118,954 1,098,618 10,513,044 12,598,238 1,028,946 Net Assets Beginning of year 357,236,501 320,805,365 121,785,411 105,666,457 57,464,784 46,951,740 1,028,946 — End of year † $ 474,422,594 $ 357,236,501 $ 128,481,406 $ 121,785,411 $ 58,563,402 $ 57,464,784 $ 13,627,184 $ 1,028,946 †Includes undistributed net investment income of $ 5,573,481 $ 6,511,086 $ 1,477,791 $ 1,658,461 $ 1,682,913 $ 1,742,316 $ — $ — Trust Shares Issued and Redeemed Sold 264,218 208,180 269,539 162,937 626,140 779,078 887,333 102,305 Issued for dividends reinvested 185,980 156,288 82,719 97,107 201,537 195,446 — — Redeemed (682,069 ) (796,099 ) (343,605 ) (464,973 ) (483,891 ) (329,679 ) (21,893 ) — Net increase (decrease) in trust shares outstanding (231,871 ) (431,631 ) 8,653 (204,929 ) 343,786 644,845 865,440 102,305 *For the period December 17, 2012 (commencement of operations) to December 31, 2012. 130 See notes to financial statements 131 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TARGET MATURITY 2015 TOTAL RETURN Year Ended December 31 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 125,765 $ 134,093 $ 948,778 $ 1,691,876 $ 961,281 $ 1,016,103 $ 9,564 $ (5,740 ) Net realized gain (loss) on investments 2,889,317 416,200 34,411,827 7,699,139 385,833 332,440 (5,959 ) (507 ) Net unrealized appreciation (depreciation) of investments 5,421,909 1,945,866 12,833,797 5,480,027 (1,392,216 ) (1,133,929 ) 866,528 (405 ) Net increase (decrease) in net assets resulting from operations 8,436,991 2,496,159 48,194,402 14,871,042 (45,102 ) 214,614 870,133 (6,652 ) Distributions to Shareholders Net investment income (134,084 ) (12,001 ) (1,691,850 ) (932,467 ) (1,016,095 ) (1,049,176 ) — — Net realized gains — — (7,848,959 ) (15,843,166 ) (325,271 ) (261,791 ) — — Total distributions (134,084 ) (12,001 ) (9,540,809 ) (16,775,633 ) (1,341,366 ) (1,310,967 ) — — Trust Share Transactions Proceeds from shares sold 4,491,084 4,809,095 4,585,685 4,401,985 487,495 934,426 12,224,476 1,074,020 Reinvestment of distributions 134,084 12,001 9,540,809 16,775,633 1,341,366 1,310,967 — — Cost of shares redeemed (2,297,644 ) (985,335 ) (11,211,160 ) (9,904,431 ) (3,984,977 ) (3,342,303 ) (719,682 ) — Net increase (decrease) from trust share transactions 2,327,524 3,835,761 2,915,334 11,273,187 (2,156,116 ) (1,096,910 ) 11,504,794 1,074,020 Net increase (decrease) in net assets 10,630,431 6,319,919 41,568,927 9,368,596 (3,542,584 ) (2,193,263 ) 12,374,927 1,067,368 Net Assets Beginning of year 24,375,774 18,055,855 159,645,197 150,276,601 24,298,482 26,491,745 1,067,368 — End of year † $ 35,006,205 $ 24,375,774 $ 201,214,124 $ 159,645,197 $ 20,755,898 $ 24,298,482 $ 13,442,295 $ 1,067,368 †Includes undistributed net investment income of $ 125,763 $ 134,082 $ 948,774 $ 1,691,846 $ 961,274 $ 1,016,088 $ 9,540 $ — Trust Shares Issued and Redeemed Sold 406,909 513,581 129,208 140,935 33,181 58,817 1,113,967 107,514 Issued for distributions reinvested 13,422 1,282 303,172 527,370 91,312 84,688 — — Redeemed (205,666 ) (105,429 ) (326,530 ) (315,816 ) (268,363 ) (212,093 ) (64,176 ) — Net increase (decrease) in trust shares outstanding 214,665 409,434 105,850 352,489 (143,870 ) (68,588 ) 1,049,791 107,514 *For the period December 17, 2012 (commencement of operations) to December 31, 2012. 132 See notes to financial statements 133 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS December 31, 2013 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Equity Income Fund (formerly Value Fund), Fund For Income (formerly High Yield Fund), Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund (formerly Discovery Fund), Target Maturity 2015 Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of December 31, 2013 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Opportunity Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded 134 in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If First Investors Management Company, Inc.’s (“FIMCO”) Valuation Committee decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of December 31, 2013, the Fund For Income held two securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $0 representing 0% of the Fund’s net assets and the International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $18,264 representing 0% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal 135 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2013 or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed U.S. Government and U.S. Government Agency securities and Loan Participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by FIMCO’s Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of December 31, 2013, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess 136 of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2013, capital loss carryovers were as follows: Year Capital Loss Carryovers Expire Not Subject to Expiration Fund Total 2014 2015 2016 2017 2018 Long Term Short Term Fund For Income $ 20,508,604 $ 877,981 $ 433,726 $ 3,694,844 $ 15,502,053 $ — $ — $ — Government 785,548 177,059 37,942 — — — 3,297 567,250 International 14,228,705 — — 4,806,723 8,389,229 1,032,753 — — Investment Grade 2,508,998 — — 1,363,897 1,145,101 — — — Total Return 2,753 — 2,753 As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2010 –2012, or expected to be taken in the Funds’ 2013 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. The Fund may enter into spot currency transactions in connection with the settlement of transactions in securities traded in foreign currency to manage exposure to foreign 137 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2013 exchange risk between the trade date and the settlement date of such transactions. The Fund could be exposed to risk if counter parties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds and the Funds segregate assets for these transactions on the first business day following the date the securities are purchased. Cost is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond premiums and discounts are accreted or 138 amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management, Fund For Income, Government, Investment Grade and Target Maturity 2015 Funds, may provide credits against custodian charges based on uninvested cash balances of the Funds. For the year ended December 31, 2013, the Funds did not receive any credits. Brown Brothers Harriman & Co. serves as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. Certain of the Funds reduced expenses through brokerage service arrangements. For the year ended December 31, 2013, the Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $3,946 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the year ended December 31, 2013, purchases and sales (including paydowns on Government Fund) of securities and long-term U.S. Government obligations (excluding short-term U.S. Government obligations, foreign currencies and short-term securities), were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Equity Income $ 28,348,204 $ 25,541,275 $ — $ — Fund For Income 56,806,171 47,619,068 — — Government 29,430,040 31,633,797 6,812,980 5,343,637 Growth & Income 94,739,499 105,782,485 — — International 43,229,659 46,122,780 — — Investment Grade 25,433,805 21,727,522 — — Opportunity 11,489,455 1,501,771 — — Select Growth 19,948,164 18,044,583 — — Special Situations 186,619,559 190,035,958 — — Target Maturity 2015 — 3,606,735 — — Total Return 11,223,608 716,413 — — 139 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS December 31, 2013 At December 31, 2013, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (
